Exhibit 10.3

 

 

 

 

 

CWGS ENTERPRISES, LLC

 

 

 

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

 

 

 

Dated as of October 6, 2016

 

 

 

 

 

 

 

 

THE COMPANY INTERESTS REPRESENTED BY THIS AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH
COMPANY INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT
ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM, AND COMPLIANCE WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH HEREIN.

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

Page

 

 

Article I. DEFINITIONS


3

 

 

Article II. ORGANIZATIONAL MATTERS


13

 

 

Section 2.01

Formation of Company


13

Section 2.02

Amended and Restated Limited Liability Company Agreement


13

Section 2.03

Name


14

Section 2.04

Purpose


14

Section 2.05

Principal Office; Registered Office


14

Section 2.06

Term


14

Section 2.07

No State-Law Partnership


14

 

 

 

Article III. MEMBERS; UNITS; CAPITALIZATION


15

 

 

Section 3.01

Members


15

Section 3.02

Units


15

Section 3.03

Recapitalization; the Corporation’s Capital Contribution; the Corporation’s
Purchase of Common Units; Member Distribution


16

Section 3.04

Authorization and Issuance of Additional Units


16

Section 3.05

Repurchase or Redemption of shares of Class A Common Stock


17

Section 3.06

Certificates Representing Units; Lost, Stolen or Destroyed Certificates;
Registration and Transfer of Units


17

Section 3.07

Negative Capital Accounts


18

Section 3.08

No Withdrawal


18

Section 3.09

Loans From Members


18

Section 3.10

Corporate Stock Option Plans and Equity Plans


18

Section 3.11

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan


21

 

 

 

Article IV. DISTRIBUTIONS


21

 

 

Section 4.01

Distributions


21

 

 

 

Article V. CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS


23

 

 

Section 5.01

Capital Accounts


23

Section 5.02

Allocations


24

Section 5.03

Regulatory Allocations


24

Section 5.04

Final Allocations


25

Section 5.05

Tax Allocations


26

Section 5.06

Indemnification and Reimbursement for Payments on Behalf of a Member


26

 

 

 

Article VI. MANAGEMENT


27

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Section 6.01

Authority of Manager


27

Section 6.02

Actions of the Manager


28

Section 6.03

Resignation; No Removal


28

Section 6.04

Vacancies


28

Section 6.05

Transactions Between Company and Manager


28

Section 6.06

Reimbursement for Expenses


28

Section 6.07

Delegation of Authority


29

Section 6.08

Limitation of Liability of Manager


29

Section 6.09

Investment Company Act


30

Section 6.10

Outside Activities of the Manager


30

 

 

 

Article VII. RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER


31

 

 

Section 7.01

Limitation of Liability and Duties of Members


31

Section 7.02

Lack of Authority


32

Section 7.03

No Right of Partition


32

Section 7.04

Indemnification


32

Section 7.05

Members Right to Act


33

Section 7.06

Inspection Rights


34

 

 

 

Article VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS


34

 

 

Section 8.01

Records and Accounting


34

Section 8.02

Fiscal Year


35

 

 

 

Article IX. TAX MATTERS


35

 

 

Section 9.01

Preparation of Tax Returns


35

Section 9.02

Tax Elections


35

Section 9.03

Tax Controversies


35

 

 

 

Article X. RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS


36

 

 

Section 10.01

Transfers by Members


36

Section 10.02

Permitted Transfers


37

Section 10.03

Restricted Units Legend


37

Section 10.04

Transfer


38

Section 10.05

Assignee’s Rights


38

Section 10.06

Assignor’s Rights and Obligations


38

Section 10.07

Overriding Provisions


39

Section 10.08

Spousal Consent


40

Section 10.09

Drag-Along Rights


40

 

 

 

Article XI. REDEMPTION AND EXCHANGE RIGHTS


41

 

 

Section 11.01

Redemption Right of a Member


41

 





iii

--------------------------------------------------------------------------------

 



Section 11.02

Election and Contribution of the Corporation


44

Section 11.03

Exchange Right of the Corporation


45

Section 11.04

Reservation of shares of Class A Common Stock; Listing; Certificate of the
Corporation


45

Section 11.05

Effect of Exercise of Redemption or Exchange Right


46

Section 11.06

Tax Treatment


46

 

 

 

Article XII. ADMISSION OF MEMBERS


46

 

 

Section 12.01

Substituted Members


46

Section 12.02

Additional Members


46

 

 

 

Article XIII. WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS


46

 

 

Section 13.01

Withdrawal and Resignation of Members


46

 

 

 

Article XIV. DISSOLUTION AND LIQUIDATION


47

 

 

Section 14.01

Dissolution


47

Section 14.02

Winding up and Termination


47

Section 14.03

Deferment; Distribution in Kind


48

Section 14.04

Cancellation of Certificate


48

Section 14.05

Reasonable Time for Winding Up


48

Section 14.06

Return of Capital


49

 

 

 

Article XV. VALUATION


49

 

 

Section 15.01

Determination


49

 

 

 

Article XVI. GENERAL PROVISIONS


49

 

 

Section 16.01

Power of Attorney


49

Section 16.02

Confidentiality


50

Section 16.03

Amendments


51

Section 16.04

Title to Company Assets


51

Section 16.05

Addresses and Notices


52

Section 16.06

Binding Effect; Intended Beneficiaries


52

Section 16.07

Creditors


52

Section 16.08

Waiver


53

Section 16.09

Counterparts


53

Section 16.10

Applicable Law


53

Section 16.11

Severability


53

Section 16.12

Further Action


53

Section 16.13

Delivery by Electronic Transmission


53

Section 16.14

Right of Offset


54

Section 16.15

Entire Agreement


54

Section 16.16

Remedies


54

Section 16.17

Descriptive Headings; Interpretation


54

 





iv

--------------------------------------------------------------------------------

 



 

Schedules

 

 

 

 

 

Schedule 1

–

Schedule of Pre-IPO Members

Schedule 2

–

Schedule of Effective Date Members

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

–

Form of Joinder Agreement

 

 



v

--------------------------------------------------------------------------------

 

 

CWGS ENTERPRISES, LLC

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of October 6, 2016 (the
“Effective Time”), is entered into by and among CWGS Enterprises, LLC, a
Delaware limited liability company (the “Company”), and its Members (as defined
herein).

 

RECITALS

WHEREAS, unless the context otherwise requires, capitalized terms have the
respective meanings ascribed to them in Section 1.1;

 

WHEREAS, the Company was formed as a limited liability company with the name
“CWGS Enterprises, LLC”, pursuant to and in accordance with the Delaware Act by
the filing of the Certificate with the Secretary of State of the State of
Delaware pursuant to Section 18-201 of the Delaware Act on February 9, 2011;

 

WHEREAS, the Company entered into a Limited Liability Company Agreement of the
Company, dated as of March 2, 2011, as amended by (i) the First Amendment to the
Limited Liability Company Agreement of the Company, dated as of August 12, 2013,
(ii) the Second Amendment to the Limited Liability Company Agreement of the
Company, dated as of September 30, 2014, (iii) the Third Amendment to the
Limited Liability Company Agreement, dated as of January 1, 2015 and (iv) the
Fourth Amendment to the Limited Liability Company Agreement of the Company,
dated as of April 15, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, together with all
schedules, exhibits and annexes thereto, the “Initial LLC Agreement”), which the
parties listed on Schedule 1 hereto have executed in their capacity as members
(including pursuant to consent and joinders thereto) (collectively, the “Pre-IPO
Members”);

 

WHEREAS, the Pre-IPO Members, prior to the date hereof, hold Common Units,
Preferred Units and Profits Units (each as defined in Section 3.3 of the Initial
LLC Agreement, respectively, the “Original Common Units”, the “Original
Preferred Units” and the “Original Profit Units”, and collectively, the
“Original Units”) of the Company;

 

WHEREAS, the Company and the Pre-IPO Members desire to have Camping World
Holdings, Inc., a Delaware corporation (the “Corporation”), effect an initial
public offering (the “IPO”) of shares of its Class A common stock, par value
$0.01 (the “Class A Common Stock”), and in connection therewith, to amend and
restate the Initial LLC Agreement as of the Effective Time to reflect (a) a
recapitalization of the Company and the associated split in the number of Units
then outstanding (the “Recapitalization”), (b) the addition of the Corporation
as a Member in the Company and its designation as sole Manager of the Company,
and (c) the rights and





 

--------------------------------------------------------------------------------

 



obligations of the Members of the Company that are enumerated and agreed upon in
the terms of this Agreement effective as of the Effective Time, at which time
the Initial LLC Agreement shall be superseded entirely by this Agreement;

 

WHEREAS, in connection with the Recapitalization and as of the Effective Time,
the Original Units of each Pre-IPO Member will be converted into Common Units as
set forth herein;

 

WHEREAS, the parties listed on the Schedule of Members are the Members as of the
Effective Time and after giving effect to the Recapitalization and completion of
the Blocker Roll Up (as defined below) (the “Effective Date Members”);

 

WHEREAS, (i) prior to the Effective Time (1) Crestview distributed a portion of
its Original Preferred Units to the Crestview Equityholders and each of the
Crestview Equityholders was admitted as a Substituted Member with respect to the
Original Preferred Units it received in such distribution, (2) the Crestview
Equityholders in turn distributed the Original Preferred Units so received to
the Crestview GP and to the Blocker Corps, and the Crestview GP and each of the
Blocker Corps has been admitted each as a Substituted Member with respect to the
Common Units, (3) the Crestview Parents contributed all of their respective
interests in the Blocker Corps to the Crestview Equityholders and (4) the
Crestview Equityholders contributed their respective interests in the Blocker
Corps to Crestview II, (ii) immediately after the Effective Time and the
recapitalization contemplated hereby, and prior to the IPO, a subsidiary of the
Corporation will merge with and into each Blocker Corp, with each Blocker Corp
surviving and Crestview II receiving Class A Common Stock in exchange for all of
its equity interests in the Blocker Corps, and thereafter each Blocker Corp will
merge with and into a wholly-owned limited liability company subsidiary of the
Corporation (the “LLC Holdco”) pursuant to which the LLC Holdco will survive and
will be admitted as a Substitute Member with respect to the Common Units held by
the Blocker Corps immediately prior to such merger, in each case, pursuant to an
integrated plan that is intended to be treated as a reorganization within the
meaning of Section 368(a) of the Code and (iii) immediately after the Effective
Time and the recapitalization contemplated hereby, and concurrently with the
transactions contemplated in paragraph (ii), the Crestview GP will exchange its
Common Units for shares of Class A Common Stock, and will contribute such shares
of Class A Common Stock to the Crestview Equityholders, which in turn will
contribute such shares of Class A Common Stock to Crestview II (the transactions
described in clauses (i), (ii) and (iii), collectively, the “Blocker Roll Up”);

 

WHEREAS, except for the Over-Allotment Option, the Corporation will sell shares
of its Class A Common Stock to public investors in the IPO and will use the net
proceeds received from the IPO (the “IPO Net Proceeds”) to pay for the Common
Units from the Company pursuant to the IPO Common Unit Subscription Agreement;
and

 

WHEREAS, the Corporation may issue additional shares of Class A Common Stock in
connection with the IPO as a result of the exercise by the underwriters of their
over-allotment option (the “Over-Allotment Option”) and, if the Over-Allotment
Option is exercised in whole or in part, any additional net proceeds (the
“Over-Allotment Option Net Proceeds”) shall be used by the Corporation to
purchase additional newly issued Common Units from the Company pursuant to the
IPO Common Unit Subscription Agreement.





2

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Members, intending to be legally bound,
hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

The following definitions shall be applied to the terms used in this Agreement
for all purposes, unless otherwise clearly indicated to the contrary.

 

“Additional Member” has the meaning set forth in Section 12.02.

 

“Adjusted Capital Account Deficit” means with respect to the Capital Account of
any Member as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero.  For this purpose, such Member’s Capital
Account balance shall be:

 

(a)        reduced for any items described in Treasury Regulation Section 1.704-
1(b)(2)(ii)(d)(4), (5), and (6); and

 

(b)       increased for any amount such Member is obligated to contribute or is
treated as being obligated to contribute to the Company pursuant to Treasury
Regulation Section 1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a
partnership) or 1.704-2(g)(1) and 1.704-2(i) (relating to minimum gain).

 

“Admission Date” has the meaning set forth in Section 10.06.

 

“Affiliate” (and, with a correlative meaning, “Affiliated”) means, with respect
to a specified Person, each other Person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the Person specified.  As used in this definition, “control”
(including with correlative meanings, “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of voting
securities or by contract or other agreement).

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Approved Qualified Transaction” has the meaning set forth in Section 10.09(a).

 

“Assignee” means a Person to whom a Company Interest has been transferred but
who has not become a Member pursuant to Article XII.

 

“Assumed Tax Liability” means, with respect to any Member, an amount equal to
the excess of (i) the product of (A) the Distribution Tax Rate multiplied by (B)
the estimated or actual cumulative taxable income or gain of the Company, as
determined for federal income tax purposes, allocated to such Member for full or
partial Fiscal Years commencing on or after January 1, 2016, less prior losses
of the Company allocated to such Member for full or partial Fiscal Years
commencing on or after January 1, 2016, in each case, as determined by the





3

--------------------------------------------------------------------------------

 



Manager over (ii) the sum of (A) the cumulative Tax Distributions  made to such
Member after the closing date of the IPO pursuant to Sections 4.01(b)(i),
4.01(b)(ii) and 4.01(b)(iii) and (B) tax distributions made to such Member (or
such Member’s predecessor) pursuant to the Initial LLC Agreement with respect to
the Fiscal Year commencing on January 1, 2016 (without regard to any adjustments
to such tax distributions relating to tax distributions made with respect to any
Fiscal Year ending prior the January 1, 2016), including such tax distributions
made pursuant to Section 4.01(b)(v);  provided that, in the case of the
Corporation, such Assumed Tax Liability (x) shall be computed without regard to
any increases to the tax basis of the Company’s property pursuant to Section
743(b) of the Code and (y) shall in no event be less than an amount that will
enable the Corporation to meet both its tax obligations and its obligations
pursuant to the Tax Receivable Agreement for the relevant Taxable Year.

 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.

 

“Binding Sale Agreement” has the meaning set forth in Section 11.01(b).

 

“Black-Out Period” means any “black-out” or similar period under the
Corporation’s policies covering trading in the Corporation’s securities to which
the applicable Redeeming Member is subject (or will be subject at such time as
it owns Class A Common Stock), which period restricts the ability of such
Redeeming Member to immediately resell shares of Class A Common Stock to be
delivered to such Redeeming Member in connection with a Share Settlement.

 

“Blocker Corps” means Crestview II CWGS (OS), LLC, Crestview II CWGS (FF OS),
LLC, Crestview II CWGS (TE), LLC and Crestview Partners II CWGS (892), LLC, each
of them, a Delaware limited liability company.

 

“Blocker Roll Up” has the meaning set forth in the recitals to this Agreement.

 

“Book Value” means, with respect to any Company property, the Company’s adjusted
basis for U.S. federal income tax purposes, adjusted from time to time to
reflect the adjustments required or permitted by Treasury Regulation Section
1.704-1(b)(2)(iv)(d)-(g).

 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York City, New York generally are authorized or required by
Law to close.

 

“Capital Account” means the capital account maintained for a Member in
accordance with Section 5.01.

 

“Capital Contribution” means, with respect to any Member, the amount of any
cash, cash equivalents, promissory obligations or the Fair Market Value of other
property that such Member contributes (or is deemed to contribute) to the
Company pursuant to Article III hereof.

 

“Cash Settlement” means immediately available funds in U.S. dollars in an amount
equal to the Redeemed Units Equivalent.

 





4

--------------------------------------------------------------------------------

 



“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware, as amended or amended and restated from time to
time.

 

“Class A Common Stock” has the meaning set forth in the recitals to this
Agreement.

 

“Class B Common Stock” means the shares of Class B Common Stock, par value $0.01
per share, of the Corporation.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Common Unit” means a Unit representing a fractional part of the Company
Interests of the Members and having the rights and obligations specified with
respect to the Common Units in this Agreement.

 

“Common Unit Redemption Price” means the arithmetic average of the volume
weighted average prices for a share of Class A Common Stock (or any class of
stock into which it has been converted) on the principal U.S. securities
exchange or automated or electronic quotation system on which the Class A Common
Stock trades, as reported by Bloomberg, L.P., or its successor, for each of the
five (5) consecutive full Trading Days ending on and including the last full
Trading Day immediately prior to the Redemption Date, subject to appropriate and
equitable adjustment for any stock splits, reverse splits, stock dividends or
similar events affecting the Class A Common Stock.  If the Class A Common Stock
no longer trades on a securities exchange or automated or electronic quotation
system, then the Manager shall determine the Common Unit Redemption Price in
good faith.

 

“Common Unitholder” means a Member who is the registered holder of Common Units.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Interest” means the interest of a Member in Profits, Losses and
Distributions.

 

“Contribution Notice” has the meaning set forth in Section 11.01(b).

 

“Corporate Board” means the Board of Directors of the Corporation.

 

“Corporate Incentive Award Plan” means the 2016 Incentive Award Plan, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Corporation” has the meaning set forth in the recitals to this Agreement,
together with its successors and assigns.

 

“Credit Agreements” means any promissory note, mortgage, loan agreement,
indenture or similar instrument or agreement to which the Company or any of its
Subsidiaries is or becomes a borrower, as such instruments or agreements may be
amended, restated, supplemented or otherwise modified from time to time and
including any one or more refinancing or replacements thereof, in whole or in
part, with any other debt facility or debt





5

--------------------------------------------------------------------------------

 



obligation, for as long as the payee or creditor to whom the Company or any of
its Subsidiaries owes such obligation is not an Affiliate of the Company.

 

“Crestview” means CVRV Acquisition LLC, a Delaware limited liability company,
and its Permitted Transferees.

 

“Crestview II” means CVRV Acquisition II LLC, a Delaware limited liability
company, and its Permitted Transferees.

 

“Crestview Equityholders” means Crestview Offshore Holdings II (Cayman), L.P.,
Crestview Offshore Holdings II (FF Cayman), L.P., Crestview Holdings II (TE 2),
L.P. and Crestview Offshore Holdings II (892 Cayman), L.P.

 

“Crestview GP” means Crestview Partners II GP, L.P., a Delaware limited
partnership.

 

“Crestview Parent” means Crestview Partners II CWGS (Cayman), L.P., Crestview
Partners II CWGS (FF Cayman), L.P., Crestview Partners II (TE), L.P. and
Crestview Partners II (892), L.P.

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.C. §
18-101, et seq., as it may be amended from time to time, and any successor
thereto.

 

“Direct Exchange” has the meaning set forth in Section 11.03(a).

 

“Distributable Cash” means, as of any relevant date on which a determination is
being made by the Manager regarding a potential distribution pursuant to Section
4.01(a), the amount of cash that could be distributed by the Company for such
purposes in accordance with the Credit Agreements (and without otherwise
violating any applicable provisions of any of the Credit Agreements).

 

“Distribution” (and, with a correlative meaning, “Distribute”) means each
distribution made by the Company to a Member with respect to such Member’s
Units, whether in cash, property or securities of the Company and whether by
liquidating distribution or otherwise; provided, however, that none of the
following shall be a Distribution: (a) any recapitalization that does not result
in the distribution of cash or property to Members or any exchange of securities
of the Company, and any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Units or (b)
any other payment made by the Company to a Member that is not properly treated
as a “distribution” for purposes of Sections 731, 732, or 733 or other
applicable provisions of the Code.

 

“Distribution Tax Rate” means a rate equal to the highest effective marginal
combined federal, state and local income tax rate for a Fiscal Year applicable
to corporate or individual taxpayers that may potentially apply to any Member
for such Fiscal Year, taking into account the character of the relevant tax
items (e.g., ordinary or capital) and the deductibility of state and local
income taxes for federal income tax purposes, as reasonably determined by the
Manager.

 

“Drag-Along Amount” has the meaning set forth in Section 10.09(b).

 





6

--------------------------------------------------------------------------------

 



“Drag-Along Notice” has the meaning set forth in Section 10.09(b).

 

“Drag-Along Right” has the meaning set forth in Section 10.09(a).

 

“Drag Price” has the meaning set forth in Section 10.09(a).

 

“Effective Date Members” has the meaning set forth in the recitals to this
Agreement.

 

“Effective Time” has the meaning set forth in the preamble to this Agreement.

 

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Company or the Corporation.

 

“Equity Securities” means (a) Units or other equity interests in the Company or
any Subsidiary of the Company (including other classes or groups thereof having
such relative rights, powers and duties as may from time to time be established
by the Manager pursuant to the provisions of this Agreement, including rights,
powers and/or duties senior to existing classes and groups of Units and other
equity interests in the Company or any Subsidiary of the Company), (b)
obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company
or any Subsidiary of the Company, and (c) warrants, options or other rights to
purchase or otherwise acquire Units or other equity interests in the Company or
any Subsidiary of the Company.

 

“Event of Withdrawal” means the expulsion, bankruptcy or dissolution of a Member
or the occurrence of any other event that terminates the continued membership of
a Member in the Company.  “Event of Withdrawal” shall not include an event that
(a) terminates the existence of a Member for income tax purposes (including,
without limitation, (i) a change in entity classification of a Member under
Treasury Regulations Section 301.7701-3, (ii) termination of a partnership
pursuant to Code Section 708(b)(1)(B), (iii) a sale of assets by, or liquidation
of, a Member pursuant to an election under Code Sections 336 or 338, or (iv)
merger, severance, or allocation within a trust or among sub-trusts of a trust
that is a Member) but that (b) does not terminate the existence of such Member
under applicable state law (or, in the case of a trust that is a Member, does
not terminate the trusteeship of the fiduciaries under such trust with respect
to all the Company Interests of such trust that is a Member).

 

“Exchange Election Notice” has the meaning set forth in Section 11.03(b).

 

“Fair Market Value” means, with respect to any asset, its fair market value
determined according to Article XV.

 

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Manager and which is permitted or required by Section 706 of
the Code.

 

“Fiscal Year” means the Company’s annual accounting period established pursuant
to Section 8.02.





7

--------------------------------------------------------------------------------

 



“Governmental Entity” means (a) the United States of America, (b) any other
sovereign nation, (c) any state, province, district, territory or other
political subdivision of (a) or (b) of this definition, including any county,
municipal or other local subdivision of the foregoing, or (d) any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government on behalf of (a), (b) or (c) of this definition.

 

“Indemnified Person” has the meaning set forth in Section 7.04(a).

 

“Initial LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended from time to time.

 

“IPO” has the meaning set forth in the recitals to this Agreement.

 

“IPO Common Unit Subscription” has the meaning set forth in Section 3.03(b).

 

“IPO Common Unit Subscription Agreement” means that certain Common Unit
Subscription Agreement, dated as of the date hereof, by and between the
Corporation and the Company.

 

“IPO Net Proceeds” has the meaning set forth in the recitals to this Agreement.

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Law” means all laws, statutes, ordinances, rules and regulations of the United
States, any foreign country and each state, commonwealth, city, county,
municipality, regulatory body, agency or other political subdivision thereof.

 

“liquidator” has the meaning set forth in Section 14.02.

 

“LLC Employee” means an employee of, or other service provider to, the Company
or any Subsidiary, in each case acting in such capacity.

 

“LLC Holdco” has the meaning set forth in the recitals to this Agreement.

 

“Losses” means items of Company loss or deduction determined according to
Section 5.01(b).

 

“Manager” has the meaning set forth in Section 6.01.

 

“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Stock Exchange or, if
the Class A Common Stock is not listed or admitted to trading on the Stock
Exchange, as





8

--------------------------------------------------------------------------------

 



reported on the principal consolidated transaction reporting system with respect
to securities listed on the principal national securities exchange on which the
Class A Common Stock is listed or admitted to trading or, if the Class A Common
Stock is not listed or admitted to trading on any national securities exchange,
the last quoted price, or, if not so quoted, the average of the high bid and low
asked prices in the over-the-counter market, as reported by the National
Association of Securities Dealers, Inc. Automated Quotation System or, if such
system is no longer in use, the principal other automated quotation system that
may then be in use or, if the Class A Common Stock is not quoted by any such
system, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in shares of Class A Common Stock
selected by the Corporate Board or, in the event that no trading price is
available for the shares of Class A Common Stock, the fair market value of a
share of Class A Common Stock, as determined in good faith by the Corporate
Board.

 

“Member” means, as of any date of determination, (a) each of the members named
on the Schedule of Members and (b) any Person admitted to the Company as a
Substituted Member or Additional Member in accordance with Article XII and the
Delaware Act, but in each case only so long as such Person is shown on the
Company’s books and records as the owner of one or more Units.  The Members
shall constitute a single class or group of members for purposes of the Delaware
Act.

 

“Minimum Gain” means “partnership minimum gain” determined pursuant to Treasury
Regulation Section 1.704-2(d).

 

“ML Related Parties” has the meaning set forth in the Corporation’s certificate
of incorporation, as amended.

 

“ML RV Group” has the meaning set forth in the Corporation’s certificate of
incorporation, as amended.

 

“Net Loss” means, with respect to a Fiscal Year, the excess if any, of Losses
for such Fiscal Year over Profits for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

 

“Net Profit” means, with respect to a Fiscal Year, the excess if any, of Profits
for such Fiscal Year over Losses for such Fiscal Year (excluding Profits and
Losses specially allocated pursuant to Section 5.03 and Section 5.04).

 

“Officer” has the meaning set forth in Section 6.01(b).

 

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

 

“Original Common Units” has the meaning set forth in the recitals to this
Agreement.

 

“Original Preferred Units” has the meaning set forth in the recitals to this
Agreement.

 

“Original Profit Units” has the meaning set forth in the recitals to this
Agreement.





9

--------------------------------------------------------------------------------

 



“Original Units” has the meaning set forth in the recitals to this Agreement.

 

“Other Agreements” has the meaning set forth in Section 10.04.

 

“Over-Allotment Option” has the meaning set forth in the recitals to this
Agreement.

 

“Over-Allotment Option Net Proceeds” has the meaning set forth in the recitals
to this Agreement.

 

“Partnership Representative” has the meaning set forth in Section 9.03(b).

 

“Percentage Interest” means, as among an individual class of Units and with
respect to a Member at a particular time, such Member’s percentage interest in
the Company determined by dividing such Member’s Units of such class by the
total Units of all Members of such class at such time.  The Percentage Interest
of each member shall be calculated to the 4th decimal place.

 

“Permitted Transfer” has the meaning set forth in Section 10.02.

 

“Permitted Transferee” has the meaning set forth in Section 10.02.

 

“Person” means an individual or any corporation, partnership, limited liability
company, trust, unincorporated organization, association, joint venture or any
other organization or entity, whether or not a legal entity.

 

“Pre-IPO Members” has the meaning set forth in the recitals to this Agreement.

 

“Pro rata,” “pro rata portion,” “according to their interests,” “ratably,”
“proportionately,” “proportional,” “in proportion to,” “based on the number of
Units held,” “based upon the percentage of Units held,” “based upon the number
of Units outstanding,” and other terms with similar meanings, when used in the
context of a number of Units of the Company relative to other Units, means as
amongst an individual class of Units, pro rata based upon the number of such
Units within such class of Units.

 

“Profits” means items of Company income and gain determined according to Section
5.01(b).

 

“Qualified Transaction” means a bona fide negotiated transaction or series of
related transactions pursuant to which the Corporation consolidates with or
merges into any other Person or any other Person consolidates with or merges
into the Corporation or any tender offer or share issuance or similar business
combination transaction involving the Corporation, unless (i) after the
consummation of such transaction, the ML Related Parties and the ML RV Group
will continue to be entitled to the number of votes necessary such that each of
the ML Related Parties, in the aggregate, and the ML RV Group cast forty seven
percent (47%) and five percent (5%),





10

--------------------------------------------------------------------------------

 



respectively, of the total votes eligible to be cast by all stockholders of the
Corporation on all matters presented to a vote of the stockholder of the
Corporation generally or (ii) in the event that at the time of the approval of
such transaction the ML Related Parties and the ML RV Group are no longer
entitled to the number of votes necessary such that each of the ML Related
Parties, in the aggregate, and the ML RV Group cast forty seven percent (47%)
and five percent (5%), respectively, of the total votes eligible to be cast by
all stockholders of the Corporation on all matters presented to a vote of the
stockholder of the Corporation generally, holders of shares of Class A Common
Stock, Class B Common Stock or any other equity securities issued by the
Corporation, immediately before such transaction continue to own, directly or
indirectly, at least a majority of the combined voting power of the outstanding
voting securities of the Person resulting from such transaction in substantially
the same proportion as their ownership of the outstanding securities entitled to
vote generally in elections of directors of the Corporation immediately before
such transaction.

 

“Quarterly Tax Distribution” has the meaning set forth in Section 4.01(b)(i).

 

“Recapitalization” has the meaning set forth in the recitals to this Agreement.

 

“Redeemed Units” has the meaning set forth in Section 11.01(a).

 

“Redeemed Units Equivalent” means the product of (a) the applicable number of
Redeemed Units, times (b) the Common Unit Redemption Price.

 

“Redeeming Member” has the meaning set forth in Section 11.01(a).

 

“Redemption” has the meaning set forth in Section 11.01(a).

 

“Redemption Date” has the meaning set forth in Section 11.01(a).

 

“Redemption Notice” has the meaning set forth in Section 11.01(a).

 

“Redemption Right” has the meaning set forth in Section 11.01(a).

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and among the Corporation and the
Effective Date Members (together with any joinder thereto from time to time by
any successor or assign to any party to such agreement).

 

“Required Member” has the meaning set forth in Section 10.09.

 

“Retraction Notice” has the meaning set forth in Section 11.01(c).

 

“Revised Partnership Audit Provisions” means Section 1101 of Title XI (Revenue
Provisions Related to Tax Compliance) of the Bipartisan Budget Act of 2015, H.R.
1314, Public Law Number 114-74.

 

“Schedule of Members” has the meaning set forth in Section 3.01(b).

 

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.  Any





11

--------------------------------------------------------------------------------

 



reference herein to a specific section, rule or regulation of the Securities Act
shall be deemed to include any corresponding provisions of future Law.

 

“Share Settlement” means a number of shares of Class A Common Stock equal to the
number of Redeemed Units.

 

“Sponsor Person” has the meaning set forth in Section 7.04(d).

 

“Stock Exchange” means the New York Stock Exchange.

 

 “Stock Option Plan” means any stock option plan now or hereafter adopted by the
Company or by the Corporation, including the Corporate Incentive Award Plan.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of the voting interests thereof are at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of that Person
or a combination thereof.  For purposes hereof, references to a “Subsidiary” of
the Company shall be given effect only at such times that the Company has one or
more Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers
to a Subsidiary of the Company.

 

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 12.01.

 

“Tax Distributions” has the meaning set forth in Section 4.01(b)(i).

 

“Tax Matters Partner” has the meaning set forth in Section 9.03(a).

 

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
the date hereof, by and among the Corporation, on the one hand, and the
Effective Date Members, on the other hand (together with any joinder thereto
from time to time by any successor or assign to any party to such agreement).

 

“Taxable Year” means the Company’s accounting period for U.S. federal income tax
purposes determined pursuant to Section 9.02.

 

“Trading Day” means a day on which the Stock Exchange or such other principal
United States securities exchange on which the Class A Common Stock is listed or
admitted to trading is open for the transaction of business (unless such trading
shall have been suspended for the entire day).

 

“Transfer” (and, with a correlative meaning, “Transferring”) means any sale,
transfer, assignment, redemption, pledge, encumbrance or other disposition of
(whether directly or





12

--------------------------------------------------------------------------------

 



indirectly, whether with or without consideration and whether voluntarily or
involuntarily or by operation of Law) (a) any interest (legal or beneficial) in
any Equity Securities or (b) any equity or other interest (legal or beneficial)
in any Member if substantially all of the assets of such Member consist solely
of Units.

 

“Treasury Regulations” means the tax regulations promulgated under the Code and
any corresponding provisions of succeeding regulations.

 

“Underwriting Agreement” means the Underwriting Agreement, dated as of October
6, 2016, by and among the Corporation, the Company and Goldman, Sachs & Co. and
J.P. Morgan Securities LLC, as representative of the several underwriters named
therein

 

“Unit” means a Company Interest of a Member or a permitted Assignee in the
Company representing a fractional part of the Company Interests of all Members
and Assignees as may be established by the Manager from time to time in
accordance with Section 3.02;  provided, however, that any class or group of
Units issued shall have the relative rights, powers and duties set forth in this
Agreement, and the Company Interest represented by such class or group of Units
shall be determined in accordance with such relative rights, powers and duties.

 

“Unitholder” means a Common Unitholder and any Member who is the registered
holder of any other class of Units, if any.

 

“Unvested Corporate Shares” means shares of Class A Common Stock issued pursuant
to awards granted under the Corporate Incentive Award Plan that are not Vested
Corporate Shares.

 

“Value” means (a) for any Stock Option Plan, the Market Price for the Trading
Day immediately preceding the date of exercise of a stock option under such
Stock Option Plan and (b) for any Equity Plan other than a Stock Option Plan,
the Market Price for the Trading Day immediately preceding the Vesting Date.

 

“Vested Corporate Shares” means the shares of Class A Common Stock issued
pursuant to awards granted under the Corporate Incentive Award Plan that are
vested pursuant to the terms thereof or any award or similar agreement relating
thereto.

 

“Vesting Date” has the meaning set forth in Section 3.10(c)(ii).

 

“Voting Agreement” has the meaning set forth in Section 3.02.

 

ARTICLE II.
ORGANIZATIONAL MATTERS

 

Section 2.01       Formation of Company.  The Company was formed on February 9,
2011 pursuant to the provisions of the Delaware Act.

 

Section 2.02       Amended and Restated Limited Liability Company
Agreement.  The Members hereby execute this Agreement for the purpose of
establishing the affairs of the Company and the conduct of its business in
accordance with the provisions of the Delaware Act.





13

--------------------------------------------------------------------------------

 



The Members hereby agree that during the term of the Company set forth in
Section 2.06 the rights and obligations of the Members with respect to the
Company will be determined in accordance with the terms and conditions of this
Agreement and the Delaware Act.  No provision of this Agreement shall be in
violation of the Delaware Act and to the extent any provision of this Agreement
is in violation of the Delaware Act, such provision shall be void and of no
effect to the extent of such violation without affecting the validity of the
other provisions of this Agreement. Neither any Member nor the Manager nor any
other Person shall have appraisal rights with respect to any Company Interests
(including any Units).

 

Section 2.03       Name.  The name of the Company shall be “CWGS Enterprises,
LLC.” The Manager in its sole discretion may change the name of the Company at
any time and from time to time.  Notification of any such change shall be given
to all of the Members and, to the extent practicable, to all of the holders of
any Equity Securities then outstanding.  The Company’s business may be conducted
under its name and/or any other name or names deemed advisable by the Manager.

 

Section 2.04      Purpose.  The primary business and purpose of the Company
shall be to engage in such activities as are permitted under the Delaware Act
and determined from time to time by the Manager in accordance with the terms and
conditions of this Agreement.

 

Section 2.05       Principal Office; Registered Office.  The principal office of
the Company shall be at 250 Parkway Drive, Suite 270, Lincolnshire, IL 60069 or
such other place as the Manager may from time to time designate.  The address of
the registered office of the Company in the State of Delaware shall be c/o The
Corporation Trust Company, 1209 Orange Street, in the City of Wilmington, County
of New Castle, 19801, and the registered agent for service of process on the
Company in the State of Delaware at such registered office shall be The
Corporation Trust Company.  The Manager may from time to time change the
Company’s registered agent and registered office in the State of Delaware.

 

Section 2.06       Term.  The term of the Company commenced upon the filing of
the Certificate in accordance with the Delaware Act and shall continue in
existence until dissolution of the Company in accordance with the provisions of
Article XIV.

 

Section 2.07      No State-Law Partnership.  The Members intend that the Company
not be a partnership (including, without limitation, a limited partnership) or
joint venture, and that no Member be a partner or joint venturer of any other
Member by virtue of this Agreement, for any purposes other than as set forth in
the last sentence of this Section 2.07, and neither this Agreement nor any other
document entered into by the Company or any Member relating to the subject
matter hereof shall be construed to suggest otherwise.  The Members intend that
the Company shall be treated as a partnership for U.S. federal and, if
applicable, state or local income tax purposes, and that each Member and the
Company shall file all tax returns and shall otherwise take all tax and
financial reporting positions in a manner consistent with such treatment.





14

--------------------------------------------------------------------------------

 



ARTICLE III.
MEMBERS; UNITS; CAPITALIZATION

 

Section 3.01       Members.

 

(a)     At the Effective Time and concurrently with the IPO Common Unit
Subscription and the Blocker Roll Up, the Corporation shall be automatically
admitted to the Company as a Member. 

 

(b)    The Company shall maintain a schedule setting forth: (i) the name and
address of each Member; (ii) the aggregate number of outstanding Units and the
number and class of Units held by each Member; (iii) the aggregate amount of
cash Capital Contributions that has been made by the Members with respect to
their Units; and (iv) the Fair Market Value of any property other than cash
contributed by the Members with respect to their Units (including, if
applicable, a description and the amount of any liability assumed by the Company
or to which contributed property is subject) (such schedule, the “Schedule of
Members”).  The applicable Schedule of Members in effect as of the Effective
Time is set forth as Schedule 2 to this Agreement.  The Schedule of Members
shall be the definitive record of ownership of each Unit of the Company and all
relevant information with respect to each Member.  The Company shall be entitled
to recognize the exclusive right of a Person registered on its records as the
owner of Units for all purposes and shall not be bound to recognize any
equitable or other claim to or interest in Units on the part of any other
Person, whether or not it shall have express or other notice thereof, except as
otherwise provided by the Delaware Act.

 

(c)     No Member shall be required or, except as approved by the Manager
pursuant to Section 6.01 and in accordance with the other provisions of this
Agreement, permitted to (i) loan any money or property to the Company, (ii)
borrow any money or property from the Company or (iii) make any additional
Capital Contributions.

 

Section 3.02       Units.  Interests in the Company shall be represented by
Units, or such other securities of the Company, in each case as the Manager may
establish in its discretion in accordance with the terms and subject to the
restrictions hereof.  At the Effective Time, the Units will be comprised of a
single class of Common Units.  To the extent required pursuant to Section
3.04(a), the Manager may create one or more classes or series of Common Units or
preferred Units solely to the extent such new Common Units or preferred Units
are in the aggregate substantially equivalent to a class of common stock of the
Corporation or class or series of preferred stock of the Corporation; provided
that as long as there are any Members (other than the Corporation) (i) no such
new class or series of Units may deprive such Members of, or dilute or reduce,
the allocations and distributions they would have received, and the other rights
and benefits to which they would have been entitled, in respect of their Company
Interest if such new class or series of Units had not been created and (ii) no
such new class or series of Units may be issued, in each case, except to the
extent (and solely to the extent) the Company actually receives cash in an
aggregate amount, or other property with a Fair Market Value in an aggregate
amount, equal to the aggregate distributions that would be made in respect of
such new class or series of Units if the Company were liquidated immediately
after the issuance of such new class or series of Units.  To the extent required
pursuant to Section 3.04(a) or Section 3.10, as applicable, the Manager may
amend this Agreement, without the consent of any Member or any other Person, in 





15

--------------------------------------------------------------------------------

 



connection with the creation and issuance of such classes or series of Units,
subject to Sections 16.03(b) and 16.03(d) hereof and Section 4 of that certain
voting agreement, dated as of October 6, 2016, by and among the Corporation and
the other Persons party thereto (the “Voting Agreement”).

 

Section 3.03      Recapitalization; the Corporation’s Capital Contribution; the
Corporation’s Purchase of Common Units; Member Distribution.

 

(a)     Recapitalization.  In connection with the Recapitalization, immediately
prior to the Effective Time, the number of Original Common Units, Original
Preferred Units and Original Profits Units that were issued and outstanding and
held by the Pre-IPO Members prior to the execution and effectiveness of this
Agreement set forth opposite to the respective Pre-IPO Member in Schedule 1 are
hereby converted into the number of Common Units set forth opposite to the
respective Effective Date Member on the Schedule of Members, and such Common
Units are hereby issued and outstanding as of the Effective Time and the holders
of such Common Units hereby continue as Members.

 

(b)     The Corporation’s Common Unit Agreements.  Following the
Recapitalization, immediately upon the Effective Time, the Corporation will
acquire 11,363,636 newly issued Common Units in exchange for a portion of the
IPO Net Proceeds payable to the Company upon consummation of the IPO pursuant to
the IPO Common Unit Subscription Agreement with the Company (the “IPO Common
Unit Subscription”). The IPO Common Unit Subscription shall be reflected on the
Schedule of Members.  In addition, to the extent the underwriters in the IPO
exercise the Over-Allotment Option in whole or in part, upon the exercise of the
Over-Allotment Option, the Corporation will contribute the Over-Allotment Option
Net Proceeds to the Company in exchange for a number of newly issued Common
Units equal to the number of shares of Class A Common Stock issued by the
Corporation in such exercise of the Over-Allotment Option pursuant to the IPO
Common Unit Subscription Agreement, and such issuance of additional Common Units
shall be reflected on the Schedule of Members.  For the avoidance of doubt, the
Corporation shall be admitted as a Member with respect to all Common Units it
holds from time to time.

 

Section 3.04       Authorization and Issuance of Additional Units.

 

(a)     The Company shall undertake all actions, including, without limitation,
an issuance, reclassification, distribution, division or recapitalization, with
respect to the Common Units, to maintain at all times a one-to-one ratio between
the number of Common Units owned by the Corporation and the number of
outstanding shares of Class A Common Stock, disregarding, for purposes of
maintaining the one-to-one ratio, (i) Unvested Corporate Shares, (ii) treasury
stock or (iii) preferred stock or other debt or equity securities (including
without limitation warrants, options or rights) issued by the Corporation that
are convertible into or exercisable or exchangeable for Class A Common Stock
(except to the extent the net proceeds from such other securities, including any
exercise or purchase price payable upon conversion, exercise or exchange
thereof, has been contributed by the Corporation to the equity capital of the
Company).  In the event the Corporation issues, transfers or delivers from
treasury stock or repurchases Class A Common Stock in a transaction not
contemplated in this Agreement, the Manager shall take all actions such that,
after giving effect to all such issuances, transfers,





16

--------------------------------------------------------------------------------

 



deliveries or repurchases, the number of outstanding Common Units owned by the
Corporation will equal on a one-for-one basis the number of outstanding shares
of Class A Common Stock.  In the event the Corporation issues, transfers or
delivers from treasury stock or repurchases or redeems the Corporation’s
preferred stock in a transaction not contemplated in this Agreement, the Manager
shall have the authority to take all actions such that, after giving effect to
all such issuances, transfers, deliveries, repurchases or redemptions, the
Corporation holds (in the case of any issuance, transfer or delivery) or ceases
to hold (in the case of any repurchase or redemption) equity interests in the
Company which (in the good faith determination by the Manager) are in the
aggregate substantially equivalent to the outstanding preferred stock of the
Corporation so issued, transferred, delivered, repurchased or redeemed.  The
Company shall not undertake any subdivision (by any Common Unit split, Common
Unit distribution, reclassification, recapitalization or similar event) or
combination (by reverse Common Unit split, reclassification, recapitalization or
similar event) of the Common Units that is not accompanied by an identical
subdivision or combination of Class A Common Stock to maintain at all times a
one-to-one ratio between the number of Common Units owned by the Corporation and
the number of outstanding shares of Class A Common Stock, unless such action is
necessary to maintain at all times a one-to-one ratio between the number of
Common Units owned by the Corporation and the number of outstanding shares of
Class A Common Stock as contemplated by the first sentence of this Section
3.04(a).  

 

(b)     The Company shall only be permitted to issue additional Units or other
Equity Securities in the Company to the Persons and on the terms and conditions
provided for in Section 3.02, this Section 3.04,  Section 3.10 and Section
3.11.  Subject to the foregoing, the Manager may cause the Company to issue
additional Common Units authorized under this Agreement at such times and upon
such terms as the Manager shall determine and the Manager shall amend this
Agreement as necessary in connection with the issuance of additional Common
Units and admission of additional Members under this Section 3.04 without the
requirement of any consent or acknowledgement of any other Member.

 

Section 3.05       Repurchase or Redemption of shares of Class A Common
Stock.  If, at any time, any shares of Class A Common Stock are repurchased or
redeemed (whether by exercise of a put or call, automatically or by means of
another arrangement) by the Corporation for cash, then the Manager shall cause
the Company, immediately prior to such repurchase or redemption of Class A
Common Stock, to redeem a corresponding number of Common Units held by the
Corporation, at an aggregate redemption price equal to the aggregate purchase or
redemption price of the shares of Class A Common Stock being repurchased or
redeemed by the Corporation (plus any expenses related thereto) and upon such
other terms as are the same for the shares of Class A Common Stock being
repurchased or redeemed by the Corporation. Notwithstanding any provision to the
contrary contained in this Agreement, the Company shall not make any repurchase
or redemption if such repurchase or redemption would violate any applicable Law.

 

Section 3.06      Certificates Representing Units; Lost, Stolen or Destroyed
Certificates; Registration and Transfer of Units.

 

(a)     Units shall not be certificated unless otherwise determined by the
Manager.  If the Manager determines that one or more Units shall be
certificated, each such certificate shall be





17

--------------------------------------------------------------------------------

 



signed by or in the name of the Company, by the Chief Executive Officer and any
other officer designated by the Manager, representing the number of Units held
by such holder.  Such certificate shall be in such form (and shall contain such
legends) as the Manager may determine.  Any or all of such signatures on any
certificate representing one or more Units may be a facsimile, engraved or
printed, to the extent permitted by applicable Law.  The Manager agrees that it
shall not elect to treat any Unit as a “security” within the meaning of Article
8 of the Uniform Commercial Code unless thereafter all Units then outstanding
are represented by one or more certificates.

 

(b)     If Units are certificated, the Manager may direct that a new certificate
representing one or more Units be issued in place of any certificate theretofore
issued by the Company alleged to have been lost, stolen or destroyed, upon
delivery to the Manager of an affidavit of the owner or owners of such
certificate, setting forth such allegation.  The Manager may require the owner
of such lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Company a bond sufficient to indemnify it against
any claim that may be made against it on account of the alleged loss, theft or
destruction of any such certificate or the issuance of any such new certificate.

 

(c)     Upon surrender to the Company or the transfer agent of the Company, if
any, of a certificate for one or more Units, duly endorsed or accompanied by
appropriate evidence of succession, assignment or authority to transfer, in
compliance with the provisions hereof, the Company shall issue a new certificate
representing one or more Units to the Person entitled thereto, cancel the old
certificate and record the transaction upon its books.  Subject to the
provisions of this Agreement, the Manager may prescribe such additional rules
and regulations as it may deem appropriate relating to the issue, Transfer and
registration of Units.

 

Section 3.07       Negative Capital Accounts.  No Member shall be required to
pay to any other Member or the Company any deficit or negative balance which may
exist from time to time in such Member’s Capital Account (including upon and
after dissolution of the Company).

 

Section 3.08       No Withdrawal.  No Person shall be entitled to withdraw any
part of such Person’s Capital Contribution or Capital Account or to receive any
Distribution from the Company, except as expressly provided in this Agreement.

 

Section 3.09       Loans From Members.  Loans by Members to the Company shall
not be considered Capital Contributions.  Subject to the provisions of Section
3.01(c), the amount of any such advances shall be a debt of the Company to such
Member and shall be payable or collectible in accordance with the terms and
conditions upon which such advances are made.

 

Section 3.10       Corporate Stock Option Plans and Equity Plans.

 

(a)     Options Granted to Persons other than LLC Employees.  If at any time or
from time to time, in connection with any Stock Option Plan, a stock option
granted over shares of Class A Common Stock to a Person other than an LLC
Employee is duly exercised:

 

(i)       The Corporation shall, as soon as practicable after such exercise,
make a Capital Contribution to the Company in an amount equal to the exercise
price paid to the





18

--------------------------------------------------------------------------------

 



Corporation by such exercising Person in connection with the exercise of such
stock option.

 

(ii)      Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 3.10(a)(i), the Corporation shall be deemed to have
contributed to the Company as a Capital Contribution, in lieu of the Capital
Contribution actually made and in consideration of additional Common Units, an
amount equal to the Value of a share of Class A Common Stock as of the date of
such exercise multiplied by the number of shares of Class A Common Stock then
being issued by the Corporation in connection with the exercise of such stock
option.

 

(iii)     The Corporation shall receive in exchange for such Capital
Contributions (as deemed made under Section 3.10(a)(ii)), a corresponding number
of Units of a class correlative to the class of Equity Securities for which such
stock options were granted.

 

(b)     Options Granted to LLC Employees.  If at any time or from time to time,
in connection with any Stock Option Plan, a stock option granted over shares of
Class A Common Stock to an LLC Employee is duly exercised:

 

(i)       The Corporation shall sell to the Optionee, and the Optionee shall
purchase from the Corporation, for a cash price per share equal to the Value of
a share of Class A Common Stock at the time of the exercise, the number of
shares of Class A Common Stock equal to the quotient of (x) the exercise price
payable by the Optionee in connection with the exercise of such stock option
divided by (y) the Value of a share of Class A Common Stock at the time of such
exercise.

 

(ii)      The Corporation shall sell to the Company (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Corporation shall
sell to such Subsidiary), and the Company (or such Subsidiary, as applicable)
shall purchase from the Corporation, a number of shares of Class A Common Stock
equal to the excess of (x) the number of shares of Class A Common Stock as to
which such stock option is being exercised over (y) the number of shares of
Class A Common Stock sold pursuant to Section 3.10(b)(i) hereof.  The purchase
price per share of Class A Common Stock for such sale of shares of Class A
Common Stock to the Company (or such Subsidiary) shall be the Value of a share
of Class A Common Stock as of the date of exercise of such stock option.

 

(iii)     The Company shall transfer to the Optionee (or if the Optionee is an
employee of, or other service provider to, a Subsidiary, the Subsidiary shall
transfer to the Optionee) at no additional cost to such LLC Employee and as
additional compensation (and not a distribution) to such LLC Employee, the
number of shares of Class A Common Stock described in Section 3.10(b)(ii).

 

(iv)     The Corporation shall, as soon as practicable after such exercise, make
a Capital Contribution to the Company in an amount equal to all proceeds
received (from whatever source, but excluding any payment in respect of payroll
taxes or other withholdings) by the Corporation in connection with the exercise
of such stock option.





19

--------------------------------------------------------------------------------

 



The Corporation shall receive for such Capital Contribution, a number of Units
equal to the number of shares of Class A Common Stock for which such option was
exercised.

 

(c)       Restricted Stock Granted to LLC Employees.  If at any time or from
time to time, in connection with any Equity Plan (other than a Stock Option
Plan), any shares of Class A Common Stock are issued to an LLC Employee
(including any shares of Class A Common Stock that are subject to forfeiture in
the event such LLC Employee terminates his or her employment with the Company or
any Subsidiary) in consideration for services performed for the Company or any
Subsidiary:

 

(i)       The Corporation shall issue such number of shares of Class A Common
Stock as are to be issued to such LLC Employee in accordance with the Equity
Plan;

 

(ii)      On the date (such date, the “Vesting Date”) that the Value of such
shares is includible in taxable income of such LLC Employee, the following
events will be deemed to have occurred: (1) the Corporation shall be deemed to
have sold such shares of Class A Common Stock to the Company (or if such LLC
Employee is an employee of, or other service provider to, a Subsidiary, to such
Subsidiary) for a purchase price equal to the Value of such shares of Class A
Common Stock, (2) the Company (or such Subsidiary) shall be deemed to have
delivered such shares of Class A Common Stock to such LLC Employee, (3) the
Corporation shall be deemed to have contributed the purchase price for such
shares of Class A Common Stock to the Company as a Capital Contribution, and (4)
in the case where such LLC Employee is an employee of a Subsidiary, the Company
shall be deemed to have contributed such amount to the capital of the
Subsidiary; and

 

(iii)     The Company shall issue to the Corporation on the Vesting Date a
number of Units equal to the number of shares of Class A Common Stock issued
under Section 3.10(c)(i) in consideration for a Capital Contribution that the
Corporation is deemed to make to the Company pursuant to clause (3) of Section
3.10(c)(ii) above.

 

(d)       Future Stock Incentive Plans.  Nothing in this Agreement shall be
construed or applied to preclude or restrain the Corporation from adopting,
modifying or terminating stock incentive plans for the benefit of employees,
directors or other business associates of the Corporation, the Company or any of
their respective Affiliates.  The Members acknowledge and agree that, in the
event that any such plan is adopted, modified or terminated by the Corporation,
amendments to this Section 3.10 may become necessary or advisable and that any
approval or consent to any such amendments requested by the Corporation shall be
deemed granted by the Manager and the Members, as applicable, without the
requirement of any further consent or acknowledgement of any other Member.

 

(e)       Anti-dilution adjustments.  For all purposes of this Section 3.10, the
number of shares of Class A Common Stock and the corresponding number of Common
Units shall be determined after giving effect to all anti-dilution or similar
adjustments that are applicable, as of the date of exercise or vesting, to the
option, warrant, restricted stock or other equity interest that is being
exercised or becomes vested under the applicable Stock Option Plan or other
Equity Plan and applicable award or grant documentation.





20

--------------------------------------------------------------------------------

 



Section 3.11     Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan.  Except as may otherwise be provided in this
Article III, all amounts received or deemed received by the Corporation in
respect of any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement, either (a) shall be
utilized by the Corporation to effect open market purchases of shares of Class A
Common Stock, or (b) if the Corporation elects instead to issue new shares of
Class A Common Stock with respect to such amounts, shall be contributed by the
Corporation to the Company in exchange for additional Units.  Upon such
contribution, the Company will issue to the Corporation a number of Units equal
to the number of new shares of Class A Common Stock so issued.

 

ARTICLE IV.
DISTRIBUTIONS

 

Section 4.01       Distributions.

 

(a)       Distributable Cash; Other Distributions.  To the extent permitted by
applicable Law and hereunder, Distributions to Members may be declared by the
Manager out of Distributable Cash or other funds or property legally available
therefor in such amounts and on such terms (including the payment dates of such
Distributions) as the Manager shall determine using such record date as the
Manager may designate; such Distributions shall be made to the Members as of the
close of business on such record date on a pro rata basis in accordance with
each Member’s Percentage Interest (other than, for the avoidance of doubt, any
distributions made pursuant to Section 4.01(b)(v)) as of the close of business
on such record date; provided, however, that the Manager shall have the
obligation to make Distributions as set forth in Sections 4.01(b) and 14.02; and
provided further that, notwithstanding any other provision herein to the
contrary, no Distributions shall be made to any Member to the extent such
Distribution would render the Company insolvent.  For purposes of the foregoing
sentence, insolvency means the inability of the Company to meet its payment
obligations when due.  Promptly following the designation of a record date and
the declaration of a Distribution pursuant to this Section 4.01(a), the Manager
shall give notice to each Member of the record date, the amount and the terms of
the Distribution and the payment date thereof.  In furtherance of the foregoing,
it is intended that the Manager shall, to the extent permitted by applicable Law
and hereunder, have the right in its sole discretion to make Distributions to
the Members pursuant to this Section 4.01(a) in such amounts as shall enable the
Corporation to pay dividends or to meet its obligations, including its
obligations pursuant to the Tax Receivable Agreement (to the extent such
obligations are not otherwise able to be satisfied as a result of Tax
Distributions required to be made pursuant to Section 4.01(b)).

 

(b)       Tax Distributions.

 

(i)     With respect to each Fiscal Year, the Company shall, to the extent
permitted by applicable Law, make cash distributions (“Tax Distributions”) to
each Member in accordance with, and to the extent of, such Member's Assumed Tax
Liability.  Tax Distributions pursuant to this Section 4.01(b)(i) shall be
estimated by the Company on a quarterly basis and, to the extent feasible, shall
be distributed to the Members (together with a statement showing the calculation
of such Tax Distribution and an estimate of the Company's net taxable income
allocable to each Member for such period)





21

--------------------------------------------------------------------------------

 



on a quarterly basis on April 15th, June 15th, September 15th and January 15th
(of the succeeding year) (or such other dates for which individuals are required
to make quarterly estimated tax payments for U.S. federal income tax purposes)
(each, a “Quarterly Tax Distribution”); provided that the foregoing shall not
restrict the Company from making a Tax Distribution on any other date. Quarterly
Tax Distributions shall take into account the estimated taxable income or loss
of the Company for the Fiscal Year through the end of the relevant quarterly
period.  A final accounting for Tax Distributions shall be made for each Fiscal
Year after the allocation of the Company's actual net taxable income or loss has
been determined and any shortfall in the amount of Tax Distributions a Member
received for such Fiscal Year based on such final accounting shall promptly be
distributed to such Member.  For the avoidance of doubt, any excess Tax
Distributions a Member receives with respect to any Fiscal Year shall reduce
future Tax Distributions otherwise required to be made to such Member with
respect to any subsequent Fiscal Year.

 

(ii)      To the extent a Member otherwise would be entitled to receive less
than its Percentage Interest of the aggregate Tax Distributions to be paid
pursuant to this Section 4.01(b) (other than any distributions made pursuant to
Section 4.01(b)(v)) on any given date, the Tax Distributions to such Member
shall be increased to ensure that all Distributions made pursuant to this
Section 4.01(b) are made pro rata in accordance with the Members’ respective
Percentage Interests.  If, on a Tax Distribution Date, there are insufficient
funds on hand to distribute to the Members the full amount of the Tax
Distributions to which such Members are otherwise entitled, Distributions
pursuant to this Section 4.01(b) shall be made to the Members to the extent of
available funds in accordance with their Percentage Interests and the Company
shall make future Tax Distributions as soon as funds become available sufficient
to pay the remaining portion of the Tax Distributions to which such Members are
otherwise entitled.

 

(iii)     In the event of any audit by, or similar event with, a taxing
authority that affects the calculation of any Member’s Assumed Tax Liability for
any taxable year (other than an audit conducted pursuant to the Revised
Partnership Audit Provisions for which no election is made pursuant to Section
6226 thereof), or in the event the Company files an amended tax return, each
Member’s Assumed Tax Liability with respect to such year shall be recalculated
by giving effect to such event (for the avoidance of doubt, taking into account
interest or penalties).  Any shortfall in the amount of Tax Distributions the
Members and former Members received for the relevant taxable years based on such
recalculated Assumed Tax Liability promptly shall be distributed to such Members
and the successors of such former Members, except, for the avoidance of doubt,
to the extent Distributions were made to such Members and former Members
pursuant to Section 4.01(a) and this Section 4.01(b) in the relevant taxable
years sufficient to cover such shortfall.

 

(iv)     Notwithstanding the foregoing, Tax Distributions pursuant to this
Section 4.01(b) (other than, for the avoidance of doubt, any distributions made
pursuant to Section 4.01(b)(v)), if any, shall be made to a Member only to the
extent all previous Tax Distributions to such Member pursuant to Section 4.01(b)
with respect to the Fiscal Year





22

--------------------------------------------------------------------------------

 



are less than the Tax Distributions such Member otherwise would have been
entitled to receive with respect to such Fiscal Year pursuant to this Section
4.01(b).

 

(v)       Notwithstanding the foregoing and anything to the contrary in this
Agreement, a final accounting for tax distributions under the Initial LLC
Agreement in respect of the taxable income of the Company for the portion of the
Fiscal Year of the Company that ends on closing date of the IPO shall be made by
the Company following the closing date of the IPO and, based on such final
accounting, the Company shall make a tax distribution to the Pre-IPO Members (or
in the case of any Pre-IPO Member that no longer exists, the successor of such
Pre-IPO Member) in accordance with the applicable terms of the Initial LLC
Agreement to the extent of any shortfall in the amount of tax distributions the
Pre-IPO Members received prior to the closing date of the IPO with respect to
taxable income of the Company for such portion of such Fiscal Year that will be
allocated to the Pre-IPO Members pursuant to Section 706 of the Code.

 

ARTICLE V.
CAPITAL ACCOUNTS; ALLOCATIONS; TAX MATTERS

 

Section 5.01       Capital Accounts.

 

(a)     The Company shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulation Section 1.704-1(b)(2)(iv).  For
this purpose, the Company may (in the discretion of the Manager), upon the
occurrence of the events specified in Treasury Regulation Section
1.704-1(b)(2)(iv)(f), increase or decrease the Capital Accounts in accordance
with the rules of such Treasury Regulation and Treasury Regulation Section
1.704-1(b)(2)(iv)(g) to reflect a revaluation of Company property.

 

(b)     For purposes of computing the amount of any item of Company income,
gain, loss or deduction to be allocated pursuant to this Article V and to be
reflected in the Capital Accounts of the Members, the determination, recognition
and classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes (including
any method of depreciation, cost recovery or amortization used for this
purpose); provided, however, that:

 

(i)       The computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(l)(B) or Code Section
705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i), without
regard to the fact that such items are not includable in gross income or are not
deductible for U.S. federal income tax purposes.

 

(ii)      If the Book Value of any Company property is adjusted pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property.

 

(iii)     Items of income, gain, loss or deduction attributable to the
disposition of Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the Book Value
of such property.





23

--------------------------------------------------------------------------------

 



(iv)     Items of depreciation, amortization and other cost recovery deductions
with respect to Company property having a Book Value that differs from its
adjusted basis for tax purposes shall be computed by reference to the property’s
Book Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g).

 

(v)      To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant
to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis).

 

Section 5.02       Allocations.  Except as otherwise provided in Section 5.03
and Section 5.04, Net Profits and Net Losses for any Fiscal Year or Fiscal
Period shall be allocated among the Capital Accounts of the Members pro rata in
accordance with their respective Percentage Interests.

 

Section 5.03       Regulatory Allocations.

 

(a)     Losses attributable to partner nonrecourse debt (as defined in Treasury
Regulation Section 1.704-2(b)(4)) shall be allocated in the manner required by
Treasury Regulation Section 1.704-2(i).  If there is a net decrease during a
Taxable Year in partner nonrecourse debt minimum gain (as defined in Treasury
Regulation Section 1.704-2(i)(3)), Profits for such Taxable Year (and, if
necessary, for subsequent Taxable Years) shall be allocated to the Members in
the amounts and of such character as determined according to Treasury Regulation
Section 1.704-2(i)(4).

 

(b)     Nonrecourse deductions (as determined according to Treasury Regulation
Section 1.704-2(b)(1)) for any Taxable Year shall be allocated pro rata among
the Members in accordance with their Percentage Interests.  Except as otherwise
provided in Section 4.03(a), if there is a net decrease in the Minimum Gain
during any Taxable Year, each Member shall be allocated Profits for such Taxable
Year (and, if necessary, for subsequent Taxable Years) in the amounts and of
such character as determined according to Treasury Regulation Section
1.704-2(f).  This Section 5.03(b) is intended to be a minimum gain chargeback
provision that complies with the requirements of Treasury Regulation Section
1.704-2(f), and shall be interpreted in a manner consistent therewith.

 

(c)     If any Member that unexpectedly receives an adjustment, allocation or
Distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) and (6) has an Adjusted Capital Account Deficit as of the end of any Taxable
Year, computed after the application of Sections 5.03(a) and 5.03(b) but before
the application of any other provision of this Article V, then Profits for such
Taxable Year shall be allocated to such Member in proportion to, and to the
extent of, such Adjusted Capital Account Deficit.  This Section 5.03(c) is
intended to be a qualified income offset provision as described in Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted in a manner
consistent therewith.





24

--------------------------------------------------------------------------------

 



(d)    If the allocation of Net Losses to a Member as provided in Section 5.02
would create or increase an Adjusted Capital Account Deficit, there shall be
allocated to such Member only that amount of Losses as will not create or
increase an Adjusted Capital Account Deficit.  The Net Losses that would, absent
the application of the preceding sentence, otherwise be allocated to such Member
shall be allocated to the other Members in accordance with their relative
Percentage Interests, subject to this Section 5.03(d).

 

(e)     Profits and Losses described in Section 5.01(b)(v) shall be allocated in
a manner consistent with the manner that the adjustments to the Capital Accounts
are required to be made pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(j), (k) and (m).

 

(f)     The allocations set forth in Section 5.03(a) through and including
Section 5.03(e) (the “Regulatory Allocations”) are intended to comply with
certain requirements of Sections 1.704-1(b) and 1.704-2 of the Treasury
Regulations.  The Regulatory Allocations may not be consistent with the manner
in which the Members intend to allocate Profit and Loss of the Company or make
Distributions.  Accordingly, notwithstanding the other provisions of this
Article V, but subject to the Regulatory Allocations, income, gain, deduction
and loss shall be reallocated among the Members so as to eliminate the effect of
the Regulatory Allocations and thereby cause the respective Capital Accounts of
the Members to be in the amounts (or as close thereto as possible) they would
have been if Profit and Loss (and such other items of income, gain, deduction
and loss) had been allocated without reference to the Regulatory
Allocations.  In general, the Members anticipate that this will be accomplished
by specially allocating other Profit and Loss (and such other items of income,
gain, deduction and loss) among the Members so that the net amount of the
Regulatory Allocations and such special allocations to each such Member is
zero.  In addition, if in any Fiscal Year or Fiscal Period there is a decrease
in partnership minimum gain, or in partner nonrecourse debt minimum gain, and
application of the minimum gain chargeback requirements set forth in Section
5.03(a) or Section 5.03(b) would cause a distortion in the economic arrangement
among the Members, the Members may, if they do not expect that the Company will
have sufficient other income to correct such distortion, request the Internal
Revenue Service to waive either or both of such minimum gain chargeback
requirements.  If such request is granted, this Agreement shall be applied in
such instance as if it did not contain such minimum gain chargeback requirement.

 

Section 5.04       Final Allocations.  Notwithstanding any contrary provision in
this Agreement except Section 5.03, the Manager shall make appropriate
adjustments to allocations of Profits and Losses to (or, if necessary, allocate
items of gross income, gain, loss or deduction of the Company among) the Members
upon the liquidation of the Company (within the meaning of Section 1.704
1(b)(2)(ii)(g) of the Treasury Regulations), the transfer of substantially all
the Units (whether by sale or exchange or merger) or sale of all or
substantially all the assets of the Company, such that, to the maximum extent
possible, the Capital Accounts of the Members are proportionate to their
Percentage Interests.  In each case, such adjustments or allocations shall
occur, to the maximum extent possible, in the Fiscal Year of the event requiring
such adjustments or allocations.





25

--------------------------------------------------------------------------------

 



Section 5.05       Tax Allocations.

 

(a)     The income, gains, losses, deductions and credits of the Company will be
allocated, for federal, state and local income tax purposes, among the Members
in accordance with the allocation of such income, gains, losses, deductions and
credits among the Members for computing their Capital Accounts; provided that if
any such allocation is not permitted by the Code or other applicable Law, the
Company’s subsequent income, gains, losses, deductions and credits will be
allocated among the Members so as to reflect as nearly as possible the
allocation set forth herein in computing their Capital Accounts.

 

(b)     Items of Company taxable income, gain, loss and deduction with respect
to any property contributed to the capital of the Company shall be allocated
among the Members in accordance with Code Section 704(c) so as to take account
of any variation between the adjusted basis of such property to the Company for
federal income tax purposes and its Book Value using the traditional method, as
described in Treasury Regulations Section 1.704-3(b).

 

(c)     If the Book Value of any Company asset is adjusted pursuant to Section
5.01(b), subsequent allocations of items of taxable income, gain, loss and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Book
Value in the same manner as under Code Section 704(c) using the traditional
method, as described in Treasury Regulations Section 1.704-3(b).

 

(d)     Allocations of tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members as determined by the Manager taking
into account the principles of Treasury Regulation Section 1.704-1(b)(4)(ii).

 

(e)     For purposes of determining a Member’s pro rata share of the Company’s
“excess nonrecourse liabilities” within the meaning of Treasury Regulation
Section 1.752-3(a)(3), each Member’s interest in income and gain shall be in
proportion to the Units held by such Member.

 

(f)     Allocations pursuant to this Section 5.05 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses,
Distributions or other Company items pursuant to any provision of this
Agreement.

 

Section 5.06       Indemnification and Reimbursement for Payments on Behalf of a
Member.  If the Company is obligated to pay any amount to a Governmental Entity
(or otherwise makes a payment to a Governmental Entity) that is specifically
attributable to a Member or a Member’s status as such (including federal income
taxes as a result of Company obligations pursuant to the Revised Partnership
Audit Provisions, federal withholding taxes, state personal property taxes and
state unincorporated business taxes, but excluding payments such as payroll
taxes, withholding taxes, benefits or professional association fees and the like
required to be made or made voluntarily by the Company on behalf of any Member
based upon such Member’s status as an employee of the Company), then such Person
shall indemnify the Company in full for the entire amount paid (including
interest, penalties and related expenses).  The Manager may offset Distributions
to which a Person is otherwise entitled under this Agreement against such
Person’s obligation to indemnify the Company under this Section 5.06.  In
addition,





26

--------------------------------------------------------------------------------

 



notwithstanding anything to the contrary, each Member agrees that any Cash
Settlement such Member is entitled to receive pursuant to Article XI may be
offset by an amount equal to such Member’s obligation to indemnify the Company
under this Section 5.06 and that such Member shall be treated as receiving the
full amount of such Cash Settlement and paying to the Company an amount equal to
such obligation.  A Member’s obligation to make payments to the Company under
this Section 5.06 shall survive the termination, dissolution, liquidation and
winding up of the Company.  In the event that the Company has been terminated
prior to the date such payment is due, such Member shall make such payment to
the Manager (or its designee), which shall distribute such funds in accordance
with this Agreement.  The Company may pursue and enforce all rights and remedies
it may have against each Member under this Section 5.06, including instituting a
lawsuit to collect such contribution with interest calculated at a rate per
annum equal to the sum of the Base Rate plus 300 basis points (but not in excess
of the highest rate per annum permitted by Law).  Each Member hereby agrees to
furnish to the Company such information and forms as required or reasonably
requested in order to comply with any Laws and regulations governing withholding
of tax or in order to claim any reduced rate of, or exemption from, withholding
to which the Member is legally entitled.

 

ARTICLE VI.
MANAGEMENT

 

Section 6.01       Authority of Manager.

 

(a)     Except for situations in which the approval of any Member(s) is
specifically required by this Agreement, (i) all management powers over the
business and affairs of the Company shall be exclusively vested in the
Corporation, as the sole managing member of the Company (the Corporation, in
such capacity, the “Manager”) and (ii) the Manager shall conduct, direct and
exercise full control over all activities of the Company, subject to Sections
2(a) and (b),  4  and 5(a) of Voting Agreement.  The Manager shall be the
“manager” of the Company for the purposes of the Delaware Act.  Except as
otherwise expressly provided for herein and subject to the other provisions of
this Agreement, the Members hereby consent to the exercise by the Manager of all
such powers and rights conferred on the Members by the Delaware Act with respect
to the management and control of the Company.  Any vacancies in the position of
Manager shall be filled in accordance with Section 6.04.  

 

(b)     The day-to-day business and operations of the Company shall be overseen
and implemented by officers of the Company (each, an “Officer” and collectively,
the “Officers”), subject to the limitations imposed by the Manager.  An Officer
may, but need not, be a Member.  Each Officer shall be appointed by the Manager
and shall hold office until his or her successor shall be duly designated and
shall qualify or until his or her death or until he shall resign or shall have
been removed in the manner hereinafter provided.  Any one Person may hold more
than one office.  Subject to the other provisions in this Agreement (including
in Section 6.07 below), the salaries or other compensation, if any, of the
Officers of the Company shall be fixed from time to time by the Manager.  The
authority and responsibility of the Officers shall include, but not be limited
to, such duties as the Manager may, from time to time, delegate to them and the
carrying out of the Company’s business and affairs on a day-to-day basis.  The
existing Officers of the Company as of the Effective Time shall remain in their
respective positions and shall be deemed to have been appointed by the
Manager.  All Officers shall be, and shall be deemed to





27

--------------------------------------------------------------------------------

 



be, officers and employees of the Company.  An Officer may also perform one or
more roles as an officer of the Manager.  Any Officer may be removed at any
time, with or without cause, by the Manager.

 

(c)     The Manager shall have the power and authority to effectuate the sale,
lease, transfer, exchange or other disposition of any, all or substantially all
of the assets of the Company (including the exercise or grant of any conversion,
option, privilege or subscription right or any other right available in
connection with any assets at any time held by the Company) or the merger,
consolidation, reorganization or other combination of the Company with or into
another entity, for the avoidance of doubt, without the prior consent of any
Member or any other Person being required, subject to Sections 4(b)(i) and
(b)(ii) of the Voting Agreement.

 

Section 6.02       Actions of the Manager.  The Manager may act through any
Officer or through any other Person or Persons to whom authority and duties have
been delegated pursuant to Section 6.07.

 

Section 6.03       Resignation; No Removal.  The Manager may resign at any time
by giving written notice to the Members.  Unless otherwise specified in the
notice, the resignation shall take effect upon receipt thereof by the Members,
and the acceptance of the resignation shall not be necessary to make it
effective.  For the avoidance of doubt, the Members have no right under this
Agreement to remove or replace the Manager.

 

Section 6.04       Vacancies.  Vacancies in the position of Manager occurring
for any reason shall be filled by the Corporation (or, if the Corporation has
ceased to exist without any successor or assign, then by the holders of a
majority in interest of the voting capital stock of the Corporation immediately
prior to such cessation).  For the avoidance of doubt, the Members have no right
under this Agreement to fill any vacancy in the position of Manager.

 

Section 6.05       Transactions Between Company and Manager.  The Manager may
cause the Company to contract and deal with the Manager, or any Affiliate of the
Manager, provided such contracts and dealings (other than contracts and dealings
between the Company and its Subsidiaries) are on terms comparable to and
competitive with those available to the Company from others dealing at arm’s
length or are approved by the Members and otherwise are permitted by the Credit
Agreements.  The Members hereby approve each of the contracts or agreements
between or among the Manager, the Company and their respective Affiliates
entered into on or prior to the date hereof in accordance with the Initial LLC
Agreement or that the board of managers has approved in connection with the IPO
as of the date hereof, including the IPO Common Unit Subscription Agreement.

 

Section 6.06       Reimbursement for Expenses.  The Manager shall not be
compensated for its services as Manager of the Company except as expressly
provided in this Agreement.  The Members acknowledge and agree that, upon
consummation of the IPO, the Manager’s Class A Common Stock will be publicly
traded and therefore the Manager will have access to the public capital markets
and that such status and the services performed by the Manager will inure to the
benefit of the Company and all Members; therefore, the Manager shall be
reimbursed by the Company for any reasonable out-of-pocket expenses incurred on
behalf of the Company, including without limitation all fees, expenses and costs
associated with the IPO and all fees,





28

--------------------------------------------------------------------------------

 



expenses and costs of being a public company (including without limitation
public reporting obligations, proxy statements, stockholder meetings, stock
exchange fees, transfer agent fees, SEC and FINRA filing fees and offering
expenses) and maintaining its corporate existence.  In the event that shares of
Class A Common Stock are sold to underwriters in the IPO (or in any subsequent
public offering) at a price per share that is lower than the price per share for
which such shares of Class A Common Stock are sold to the public in the IPO (or
in such subsequent public offering, as applicable) after taking into account
underwriters’ discounts or commissions and brokers’ fees or commissions (such
difference, the “Discount”) (i) the Manager shall be deemed to have contributed
to the Company in exchange for newly issued Common Units the full amount for
which such shares of Class A Common Stock were sold to the public and (ii) the
Company shall be deemed to have paid the Discount as an expense.  To the extent
practicable, expenses incurred by the Manager on behalf of or for the benefit of
the Company shall be billed directly to and paid by the Company and, if and to
the extent any reimbursements to the Manager or any of its Affiliates by the
Company pursuant to this Section 6.06 constitute gross income to such Person (as
opposed to the repayment of advances made by such Person on behalf of the
Company), such amounts shall be treated as “guaranteed payments” within the
meaning of Code Section 707(c) and shall not be treated as distributions for
purposes of computing the Members’ Capital Accounts.

 

Section 6.07       Delegation of Authority.  The Manager (a) may, from time to
time, delegate to one or more Persons such authority and duties as the Manager
may deem advisable, and (b) may assign titles (including, without limitation,
chief executive officer, president, chief executive officer, chief financial
officers, chief operating officer, vice president, secretary, assistant
secretary, treasurer or assistant treasurer) and delegate certain authority and
duties to such Persons as the same may be amended, restated or otherwise
modified from time to time.  Any number of titles may be held by the same
individual.  The salaries or other compensation, if any, of such agents of the
Company shall be fixed from time to time by the Manager, subject to the other
provisions in this Agreement.

 

Section 6.08       Limitation of Liability of Manager.

 

(a)     Except as otherwise provided herein or in an agreement entered into by
such Person and the Company, neither the Manager nor any of the Manager’s
Affiliates or Manager’s officers, employees or other agents shall be liable to
the Company,  to any Member that is not the Manager or to any other Person bound
by this Agreement for any act or omission performed or omitted by the Manager in
its capacity as the sole managing member of the Company pursuant to authority
granted to the Manager by this Agreement; provided, however, that, except as
otherwise provided herein, such limitation of liability shall not apply to the
extent the act or omission was attributable to the Manager’s gross negligence,
willful misconduct or knowing violation of Law or for any present or future
breaches of any representations, warranties or covenants by the Manager or its
Affiliates contained herein or in the other agreements with the Company.  The
Manager may exercise any of the powers granted to it by this Agreement and
perform any of the duties imposed upon it hereunder either directly or by or
through its agents, and shall not be responsible for any misconduct or
negligence on the part of any such agent (so long as such agent was selected in
good faith and with reasonable care).  The Manager shall be entitled to rely
upon the advice of legal counsel, independent public accountants and other
experts, including financial advisors, and any act of or failure to act by the
Manager in good faith





29

--------------------------------------------------------------------------------

 



reliance on such advice shall in no event subject the Manager to liability to
the Company or any Member that is not the Manager.

 

(b)     Whenever this Agreement or any other agreement contemplated herein
provides that the Manager shall act in a manner which is, or provide terms which
are, “fair and reasonable” to the Company or any Member that is not the Manager,
the Manager shall determine such appropriate action or provide such terms
considering, in each case, the relative interests of each party to such
agreement, transaction or situation and the benefits and burdens relating to
such interests, any customary or accepted industry practices, and any applicable
United States generally accepted accounting practices or principles,
notwithstanding any other provision of this Agreement or any duty otherwise
existing at Law or in equity.

 

(c)     Whenever in this Agreement or any other agreement contemplated herein,
the Manager is permitted or required to take any action or to make a decision in
its “sole discretion” or “discretion,” with “complete discretion” or under a
grant of similar authority or latitude, the Manager shall be entitled to
consider such interests and factors as it desires, including its own interests,
and shall, to the fullest extent permitted by applicable Law and notwithstanding
any duty otherwise existing at Law or in equity, have no duty or obligation to
give any consideration to any interest of or factors affecting the Company,
other Members or any other Person.

 

(d)     Whenever in this Agreement the Manager is permitted or required to take
any action or to make a decision in its “good faith” or under another express
standard, the Manager shall act under such express standard and, to the extent
permitted by applicable Law, shall not be subject to any other or different
standards imposed by this Agreement or any other agreement contemplated herein,
notwithstanding any provision of this Agreement or duty otherwise, existing at
Law or in equity, and, notwithstanding anything contained herein to the
contrary, so long as the Manager acts in good faith, the resolution, action or
terms so made, taken or provided by the Manager shall not constitute a breach of
this Agreement or any other agreement contemplated herein or impose liability
upon the Manager or any of the Manager’s Affiliates and shall be deemed approved
by all Members.

 

Section 6.09       Investment Company Act.  The Manager shall use its best
efforts to ensure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act.

 

Section 6.10       Outside Activities of the Manager.  The Manager shall not,
directly or indirectly, enter into or conduct any business or operations, other
than in connection with (a) the ownership, acquisition and disposition of Common
Units, (b) the management of the business and affairs of the Company and its
Subsidiaries, (c) the operation of the Manager as a reporting company with a
class (or classes) of securities registered under Section 12 of  the Exchange
Act and listed on a securities exchange, (d) the offering, sale, syndication,
private placement or public offering of stock, bonds, securities or other
interests of the Corporation or the Company or any of its Subsidiaries, (e)
financing or refinancing of any type related to the Corporation or the Company,
its Subsidiaries or their assets or activities, (f) treasury and treasury
management, (g) stock repurchases, and (h) such activities as are incidental to
the foregoing; provided, however, that, except as otherwise provided herein, the
net proceeds of any financing raised by the Manager pursuant to the preceding
clauses (d) and (e) shall be made available to the Company,





30

--------------------------------------------------------------------------------

 



whether as Capital Contributions, loans or otherwise, as appropriate, and,
provided further, that the Manager may, in its sole and absolute discretion,
from time to time hold or acquire assets in its own name or otherwise other than
through the Company and its Subsidiaries so long as the Manager takes
commercially reasonable measures to ensure that the economic benefits and
burdens of such assets are otherwise vested in the Company or its Subsidiaries,
through assignment, mortgage loan or otherwise or, if it is not commercially
reasonable to vest such economic interests in the Company or any of its
Subsidiaries, the Members shall negotiate in good faith to amend this Agreement
to reflect such activities and the direct ownership of assets by the
Manager.  Nothing contained herein shall be deemed to prohibit the Manager from
executing any guarantee of indebtedness of the Company or its Subsidiaries.

 

ARTICLE VII.
RIGHTS AND OBLIGATIONS OF MEMBERS AND MANAGER

 

Section 7.01       Limitation of Liability and Duties of Members.

 

(a)     Except as provided in this Agreement or in the Delaware Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the Company
and no Member (including without limitation, the Manager) shall be obligated
personally for any such debts, obligations, contracts or liabilities of the
Company solely by reason of being a Member or the Manager (except to the extent
and under the circumstances set forth in any non-waivable provision of the
Act).  Notwithstanding anything contained herein to the contrary, the failure of
the Company to observe any formalities or requirements relating to the exercise
of its powers or management of its business and affairs under this Agreement or
the Delaware Act shall not be grounds for imposing personal liability on the
Members for liabilities of the Company.

 

(b)     In accordance with the Delaware Act and the laws of the State of
Delaware, a Member may, under certain circumstances, be required to return
amounts previously distributed to such Member.  It is the intent of the Members
that no Distribution to any Member pursuant to Articles IV or XIV shall be
deemed a return of money or other property paid or distributed in violation of
the Delaware Act.  The payment of any such money or Distribution of any such
property to a Member shall be deemed to be a compromise within the meaning of
Section 18-502(b) of the Delaware Act, and, to the fullest extent permitted by
Law, any Member receiving any such money or property shall not be required to
return any such money or property to the Company or any other Person, unless
such distribution was made by the Company to its Members in clerical
error.  However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such payment, such obligation shall be the obligation of such Member
and not of any other Member.

 

(c)     Notwithstanding any other provision of this Agreement (subject to
Section 6.08 with respect to the Manager), to the extent that, at Law or in
equity, any Member (or any Member’s Affiliate or any manager, managing member,
general partner, director, officer, employee, agent, fiduciary or trustee of any
Member or of any Affiliate of a Member) has duties (including fiduciary duties)
to the Company, to the Manager, to another Member, to any Person who acquires an
interest in a Company Interest or to any other Person bound by this Agreement,
all such duties (including fiduciary duties) are hereby eliminated, to the
fullest extent permitted





31

--------------------------------------------------------------------------------

 



by law, and replaced with the duties or standards expressly set forth herein, if
any.  The elimination of duties (including fiduciary duties) to the Company, the
Manager, each of the Members, each other Person who acquires an interest in a
Company Interest and each other Person bound by this Agreement and replacement
thereof with the duties or standards expressly set forth herein, if any, are
approved by the Company, the Manager, each of the Members, each other Person who
acquires an interest in a Company Interest and each other Person bound by this
Agreement.

 

Section 7.02       Lack of Authority.  No Member, other than the Manager or a
duly appointed Officer, in each case in its capacity as such, has the authority
or power to act for or on behalf of the Company, to do any act that would be
binding on the Company or to make any expenditure on behalf of the Company.  The
Members hereby consent to the exercise by the Manager of the powers conferred on
them by Law and this Agreement.

 

Section 7.03       No Right of Partition.  No Member, other than the Manager,
shall have the right to seek or obtain partition by court decree or operation of
Law of any Company property, or the right to own or use particular or individual
assets of the Company.

 

Section 7.04       Indemnification.

 

(a)     Subject to Section 5.06, the Company hereby agrees to indemnify and hold
harmless any Person (each an “Indemnified Person”) to the fullest extent
permitted under the Delaware Act, as the same now exists or may hereafter be
amended, substituted or replaced (but, in the case of any such amendment,
substitution or replacement only to the extent that such amendment, substitution
or replacement permits the Company to provide broader indemnification rights
than the Company is providing immediately prior to such amendment), against all
expenses, liabilities and losses (including attorneys’ fees, judgments, fines,
excise taxes or penalties) reasonably incurred or suffered by such Person (or
one or more of such Person’s Affiliates) by reason of the fact that such Person
is or was a Member or an Affiliate thereof (other than as a result of an
ownership interest in the Corporation) or is or was serving as the Manager or a
director, officer, employee or other agent of the Manager, or a director,
manager, Officer, employee or other agent of the Company or is or was serving at
the request of the Company as a manager, officer, director, principal, member,
employee or agent of another corporation, partnership, joint venture, limited
liability company, trust or other enterprise; provided, however, that no
Indemnified Person shall be indemnified for any expenses, liabilities and losses
suffered that are attributable to such Indemnified Person’s or its Affiliates’
gross negligence, willful misconduct or knowing violation of Law or for any
present or future breaches of any representations, warranties or covenants by
such Indemnified Person or its Affiliates contained herein or in the other
agreements with the Company.  Expenses, including attorneys’ fees, incurred by
any such Indemnified Person in defending a proceeding shall be paid by the
Company in advance of the final disposition of such proceeding, including any
appeal therefrom, upon receipt of an undertaking by or on behalf of such
Indemnified Person to repay such amount if it shall ultimately be determined
that such Indemnified Person is not entitled to be indemnified by the Company. 





32

--------------------------------------------------------------------------------

 



(b)     The right to indemnification and the advancement of expenses conferred
in this Section 7.04 shall not be exclusive of any other right which any Person
may have or hereafter acquire under any statute, agreement, bylaw, action by the
Manager or otherwise.

 

(c)     The Company shall maintain directors’ and officers’ liability insurance,
or substantially equivalent insurance, at its expense, to protect any
Indemnified Person (and the investment funds, if any, they represent) against
any expense, liability or loss described in Section 7.04(a) whether or not the
Company would have the power to indemnify such Indemnified Person against such
expense, liability or loss under the provisions of this Section 7.04.  The
Company shall use its commercially reasonable efforts to purchase and maintain
property, casualty and liability insurance in types and at levels customary for
companies of similar size engaged in similar lines of business, as determined in
good faith by the Manager, and the Company shall use its commercially reasonable
efforts to purchase directors’ and officers’ liability insurance (including
employment practices coverage) with a carrier and in an amount determined
necessary or desirable as determined in good faith by the Manager.

 

(d)     Notwithstanding anything contained herein to the contrary (including in
this Section 7.04), the Company agrees that any indemnification and advancement
of expenses available to any current or former Indemnified Person from (i)
Crestview or (ii) any investment fund that is an Affiliate of Crestview or of
the Company, in each case, who was appointed to serve as a director of the
Company or served as a Member of the Company by virtue of such Person’s service
as a member, director, partner or employee of any such fund prior to or
following the Effective Time (any such Person, a “Sponsor Person”) shall be
secondary to the indemnification and advancement of expenses to be provided by
the Company pursuant to this Section 7.04 which shall be provided out of and to
the extent of Company assets only and no Member (unless such Member otherwise
agrees in writing or is found in a final decision by a court of competent
jurisdiction to have personal liability on account thereof) shall have personal
liability on account thereof or shall be required to make additional Capital
Contributions to help satisfy such indemnity of the Company and the Company (i)
shall be the primary indemnitor of first resort for such Sponsor Person pursuant
to this Section 7.04 and (ii) shall be fully responsible for the advancement of
all expenses and the payment of all damages or liabilities with respect to such
Sponsor Person which are addressed by this Section 7.04.

 

(e)     If this Section 7.04 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify and hold harmless each Indemnified Person pursuant to
this Section 7.04 to the fullest extent permitted by any applicable portion of
this Section 7.04 that shall not have been invalidated and to the fullest extent
permitted by applicable Law.

 

Section 7.05       Members Right to Act.  For matters that require the approval
of the Members, the Members shall act through meetings and written consents as
described in paragraphs (a) and (b) below:

 

(a)     Except as otherwise expressly provided by this Agreement, acts by the
Members holding a majority of the Units, voting together as a single class,
shall be the acts of the Members.  Any Member entitled to vote at a meeting of
Members or to express consent or dissent to Company action in writing without a
meeting may authorize another person or persons





33

--------------------------------------------------------------------------------

 



to act for it by proxy.  An electronic mail, telegram, telex, cablegram or
similar transmission by the Member, or a photographic, photostatic, facsimile or
similar reproduction of a writing executed by the Member shall (if stated
thereon) be treated as a proxy executed in writing for purposes of this Section
7.05(a).  No proxy shall be voted or acted upon after eleven (11) months from
the date thereof, unless the proxy provides for a longer period.  A proxy shall
be revocable unless the proxy form conspicuously states that the proxy is
irrevocable and that the proxy is coupled with an interest.  Should a proxy
designate two or more Persons to act as proxies, unless that instrument shall
provide to the contrary, a majority of such Persons present at any meeting at
which their powers thereunder are to be exercised shall have and may exercise
all the powers of voting or giving consents thereby conferred, or, if only one
be present, then such powers may be exercised by that one; or, if an even number
attend and a majority do not agree on any particular issue, the Company shall
not be required to recognize such proxy with respect to such issue if such proxy
does not specify how the votes that are the subject of such proxy are to be
voted with respect to such issue.

 

(b)     The actions by the Members permitted hereunder may be taken at a meeting
called by the Manager or by the Members holding a majority of the Units entitled
to vote on such matter on at least 120 hours’ prior written notice to the other
Members entitled to vote, which notice shall state the purpose or purposes for
which such meeting is being called.  The actions taken by the Members entitled
to vote or consent at any meeting (as opposed to by written consent), however
called and noticed, shall be as valid as though taken at a meeting duly held
after regular call and notice if (but not until), either before, at or after the
meeting, the Members entitled to vote or consent as to whom it was improperly
held signs a written waiver of notice or a consent to the holding of such
meeting or an approval of the minutes thereof.  The actions by the Members
entitled to vote or consent may be taken by vote of the Members entitled to vote
or consent at a meeting or by written consent, so long as such consent is signed
by Members having not less than the minimum number of Units that would be
necessary to authorize or take such action at a meeting at which all Members
entitled to vote thereon were present and voted.  Prompt notice of the action so
taken, which shall state the purpose or purposes for which such consent is
required and may be delivered via email, without a meeting shall be given to
those Members entitled to vote or consent who have not consented in writing;
provided, however, that the failure to give any such notice shall not affect the
validity of the action taken by such written consent.  Any action taken pursuant
to such written consent of the Members shall have the same force and effect as
if taken by the Members at a meeting thereof.

 

Section 7.06      Inspection Rights.  The Company shall permit each Member and
each of its designated representatives to examine the books and records of the
Company or any of its Subsidiaries at the principal office of the Company or
such other location as the Manager shall reasonably approve during reasonable
business hours for any purpose reasonably related to such Member’s Company
Interest; provided that Manager has a right to keep confidential from the
Members certain information in accordance with Section 18-305 of the Delaware
Act.

 

ARTICLE VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS, AFFIRMATIVE COVENANTS

 

Section 8.01       Records and Accounting.  The Company shall keep, or cause to
be kept, appropriate books and records with respect to the Company’s business,
including all books and





34

--------------------------------------------------------------------------------

 



records necessary to provide any information, lists and copies of documents
required to be provided pursuant to Section 8.03 or pursuant to applicable
Laws.  All matters concerning (a) the determination of the relative amount of
allocations and Distributions among the Members pursuant to Articles III and IV
and (b) accounting procedures and determinations, and other determinations not
specifically and expressly provided for by the terms of this Agreement, shall be
determined by the Manager, whose determination shall be final and conclusive as
to all of the Members absent manifest clerical error.

 

Section 8.02       Fiscal Year.  The Fiscal Year of the Company shall end on
December 31 of each year or such other date as may be established by the
Manager.

 

ARTICLE IX.
TAX MATTERS

 

Section 9.01       Preparation of Tax Returns.  The Manager shall arrange for
the preparation and timely filing of all tax returns required to be filed by the
Company.  On or before March 15, June 15, September 15, and December 15 of each
Fiscal Year, the Company shall send to each Person who was a Member at any time
during the prior quarter, an estimate of such Member’s state tax apportionment
information and allocations to the Members of taxable income, gains, losses,
deductions and credits for the prior quarter, which estimate shall have been
reviewed by the Company’s outside tax accountants.  In addition, no later than
(i) April 5 following the end of the prior Fiscal Year, the Company shall
provide to each Person that was a Member at any time during such Fiscal Year a
statement showing an estimate of such Member’s state tax apportionment
information and such Member’s estimated allocations of taxable income, gains,
losses, deductions and credits for such Fiscal Year and (ii) July 31 following
the end of the prior Fiscal Year, the Company shall send to each Person who was
a Member at any time during such Fiscal Year, a statement showing such Member’s
final state tax apportionment information and allocations to the Members of
taxable income, gains, losses, deductions and credits for such Fiscal Year and a
completed IRS Schedule K-1.  Each Member shall notify the other Members upon
receipt of any notice of tax examination of the Company by federal, state or
local authorities.  Subject to the terms and conditions of this Agreement, in
its capacity as Tax Matters Partner, the Corporation shall have the authority to
prepare the tax returns of the Company using such permissible methods and
elections as it determines in its reasonable discretion, including without
limitation the use of any permissible method under Section 706 of the Code for
purposes of determining the varying Company Interests of its Members.

 

Section 9.02       Tax Elections.  The Taxable Year shall be the Fiscal Year set
forth in Section 8.02.  The Company and any eligible Subsidiary shall make an
election pursuant to Section 754 of the Code, shall not thereafter revoke such
election and shall make a new election pursuant to Section 754 to the extent
necessary following any “termination” of the Company or the Subsidiary under
Section 708 of the Code.  Each Member will upon request supply any information
reasonably necessary to give proper effect to any such elections.

 

Section 9.03       Tax Controversies. 

 

(a)     With respect to Tax Years beginning on or before December 31, 2017, the
Corporation is hereby designated the Tax Matters Partner of the Company within
the meaning





35

--------------------------------------------------------------------------------

 



given to such term in Section 6231 of the Code (the Corporation, in such
capacity, the “Tax Matters Partner”) and is authorized and required to represent
the Company (at the Company’s expense) in connection with all examinations of
the Company’s affairs by tax authorities, including resulting administrative and
judicial proceedings, and to expend Company funds for professional services
reasonably incurred in connection therewith.  Each Member agrees to cooperate
with the Company and to do or refrain from doing any or all things reasonably
requested by the Company with respect to the conduct of such proceedings.  The
Tax Matters Partners shall keep all Members reasonably informed of the progress
of any examinations, audits or other proceedings, and all Members shall have the
right to observe and participate at their sole expense in any tax
proceedings.  Notwithstanding the foregoing, the Tax Matters Partners shall not
settle or otherwise compromise any issue in any such examination, audit or other
proceeding without first obtaining approval of the Manager.  Nothing set forth
in this Agreement shall diminish, limit or restrict the rights of any Member
under Subchapter C, Chapter 63, Subtitle F of the Code (Code Sections 6221 et
seq.).

 

(b)     With respect to Tax Years beginning after December 31, 2017, pursuant to
the Revised Partnership Audit Provisions, the Corporation shall be designated
and may, on behalf of the Company, at any time, and without further notice to or
consent from any Member, act as the “partnership representative” of the Company
(within the meaning given to such term in Section 6223 of the Code) (the
“Partnership Representative”) for purposes of the Code. The Partnership
Representative shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Partnership
Representative and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith. Each Member agrees to cooperate with the Company and to do
or refrain from doing any or all things reasonably requested by the Company with
respect to the conduct of such proceedings. The Partnership Representative shall
keep all Members fully advised on a current basis of any contacts by or
discussions with the tax authorities, and the Members shall have the right to
observe and participate through representatives of their own choosing (at their
sole expense) in any tax proceedings. Nothing herein shall diminish, limit or
restrict the rights of any Member under the Revised Partnership Audit
Provisions.

 

ARTICLE X.
RESTRICTIONS ON TRANSFER OF UNITS; PREEMPTIVE RIGHTS

 

Section 10.01     Transfers by Members.  No holder of Units shall Transfer any
interest in any Units, except Transfers (a) pursuant to and in accordance with
Sections 10.02 and 10.09 or (b) approved in writing by the Manager, in the case
of Transfers by any Member other than the Manager, or (c) in the case of
Transfers by the Manager, to any Person who succeeds to the Manager in
accordance with Section 6.04.  Notwithstanding the foregoing, “Transfer” shall
not include an event that terminates the existence of a Member for income tax
purposes (including, without limitation, a change in entity classification of a
Member under Treasury Regulations Section 301.7701-3, termination of a
partnership pursuant to Code Section 708(b)(1)(B), a sale of assets by, or
liquidation of, a Member pursuant to an election under Code Sections 336 or 338,
or merger, severance, or allocation within a trust or among sub-trusts of a
trust that is a Member), but that does not terminate the existence of such
Member under applicable state Law (or, in the 





36

--------------------------------------------------------------------------------

 



case of a trust that is a Member, does not terminate the trusteeship of the
fiduciaries under such trust with respect to all the Company Interests of such
trust that is a Member).

 

Section 10.02    Permitted Transfers.  The restrictions contained in Section
10.01 shall not apply to any Transfer (each, a “Permitted Transfer” and each
transferee, a “Permitted Transferee”) pursuant to (i)(A) a Redemption or
Exchange in accordance with Article XI hereof or (B) a Transfer by a Member to
the Corporation or any of its Subsidiaries, (ii) a Transfer by any Member to
such Member’s spouse, any lineal ascendants or descendants or trusts or other
entities in which such Member or Member’s spouse, lineal ascendants or
descendants hold (and continue to hold while such trusts or other entities hold
Units) 50% or more of such entity’s beneficial interests, (iii) pursuant to the
Laws of descent and distribution and (iv) a Transfer to a partner, shareholder,
member or Affiliated investment fund of such Member (which may include special
purpose investment vehicles wholly owned by one or more Affiliated investment
funds but shall not include portfolio companies); provided, however, that (A)
the restrictions contained in this Agreement will continue to apply to Units
after any Permitted Transfer of such Units, and (B) in the case of the foregoing
clauses (ii), (iii) and (iv), the Permitted Transferees of the Units so
Transferred shall agree in writing to be bound by the provisions of this
Agreement and, the transferor will deliver a written notice to the Company and
the Members, which notice will disclose in reasonable detail the identity of the
proposed Permitted Transferee.  In the case of a Permitted Transfer of any
Common Units by any Effective Date Member that is authorized to hold Class B
Common Stock in accordance with the Corporation’s certificate of incorporation
to a Permitted Transferee in accordance with this Section 10.02, such Member (or
any subsequent Permitted Transferee of such Member) shall be required to also
transfer an equal number of shares of Class B Common Stock corresponding to the
proportion of such Member’s (or subsequent Permitted Transferee’s) Common Units
that were transferred in the transaction to such Permitted Transferee.  All
Permitted Transfers are subject to the additional limitations set forth in
Section 10.07(b).

 

Section 10.03     Restricted Units Legend.  The Units have not been registered
under the Securities Act and, therefore, in addition to the other restrictions
on Transfer contained in this Agreement, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
then available.  To the extent such Units have been certificated, each
certificate evidencing Units and each certificate issued in exchange for or upon
the Transfer of any Units (if such securities remain Units as defined herein
after such Transfer) shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
OCTOBER 6, 2016, AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER.  THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THE AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF CWGS ENTERPRISES, LLC, AS MAY BE AMENDED
AND MODIFIED FROM TIME TO TIME, AND CWGS ENTERPRISES, LLC RESERVES THE RIGHT TO
REFUSE THE TRANSFER OF





37

--------------------------------------------------------------------------------

 



SUCH SECURITIES UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO ANY
TRANSFER.  A COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY CWGS ENTERPRISES, LLC
TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.”

 

The Company shall imprint such legend on certificates (if any) evidencing
Units.  The legend set forth above shall be removed from the certificates (if
any) evidencing any units which cease to be Units in accordance with the
definition thereof.

 

Section 10.04    Transfer.  Prior to Transferring any Units (other than pursuant
to Section 10.09), the Transferring holder of Units shall cause the prospective
Permitted Transferee to be bound by this Agreement as provided in Section 10.02
and any other agreements executed by the holders of Units and relating to such
Units in the aggregate (collectively, the “Other Agreements”), and shall cause
the prospective Permitted Transferee to execute and deliver to the Company and
the other holder of Units counterparts of this Agreement and any applicable
Other Agreements.  Any Transfer or attempted Transfer of any Units in violation
of any provision of this Agreement (including any prohibited indirect Transfers)
(a) shall be void, and (b) the Company shall not record such Transfer on its
books or treat any purported Permitted Transferee of such Units as the owner of
such securities for any purpose.

 

Section 10.05     Assignee’s Rights.

 

(a)     The Transfer of a Company Interest in accordance with this Agreement
shall be effective as of the date of its assignment (assuming compliance with
all of the conditions to such Transfer set forth herein), and such Transfer
shall be shown on the books and records of the Company.  Profits, Losses and
other Company items shall be allocated between the Transferor and the Assignee
according to Code Section 706, using any permissible method as determined in the
reasonable discretion of the Manager.  Distributions made before the effective
date of such Transfer shall be paid to the Transferor, and Distributions made on
or after such date shall be paid to the Assignee.

 

(b)     Unless and until an Assignee becomes a Member pursuant to Article XII,
the Assignee shall not be entitled to any of the rights granted to a Member
hereunder or under applicable Law, other than the rights granted specifically to
Assignees pursuant to this Agreement; provided, however, that, without relieving
the Transferring Member from any such limitations or obligations as more fully
described in Section 10.06, such Assignee shall be bound by any limitations and
obligations of a Member contained herein that a Member would be bound on account
of the Assignee’s Company Interest (including the obligation to make Capital
Contributions on account of such Company Interest).

 

Section 10.06     Assignor’s Rights and Obligations.  Any Member who shall
Transfer any Company Interest in a manner in accordance with this Agreement
shall cease to be a Member with respect to such Units or other interest and
shall no longer have any rights or privileges, or, except as set forth in this
Section 10.06, duties, liabilities or obligations, of a Member with respect to
such Units or other interest (it being understood, however, that the applicable
provisions of Sections 6.08 and 7.04 shall continue to inure to such Person’s
benefit), except that unless and until the Assignee (if not already a Member) is
admitted as a Substituted Member in





38

--------------------------------------------------------------------------------

 



accordance with the provisions of Article XII (the “Admission Date”), (i) such
assigning Member shall retain all of the duties, liabilities and obligations of
a Member with respect to such Units or other interest, and (ii) the Manager may,
in its sole discretion, reinstate all or any portion of the rights and
privileges of such Member with respect to such Units or other interest for any
period of time prior to the Admission Date.  Nothing contained herein shall
relieve any Member who Transfers any Units or other interest in the Company from
any liability of such Member to the Company with respect to such Company
Interest that may exist on the Admission Date or that is otherwise specified in
the Delaware Act and incorporated into this Agreement or for any liability to
the Company or any other Person for any materially false statement made by such
Member (in its capacity as such) or for any present or future breaches of any
representations, warranties or covenants by such Member (in its capacity as
such) contained herein or in the other agreements with the Company.

 

Section 10.07     Overriding Provisions.

 

(a)       Any Transfer in violation of this Article X  shall be null and void ab
initio, and the provisions of Sections 10.05 and 10.06 shall not apply to any
such Transfers.  For the avoidance of doubt, any Person to whom a Transfer is
made or attempted in violation of this Article X shall not become a Member,
shall not be entitled to vote on any matters coming before the Members and shall
not have any other rights in or with respect to any rights of a Member of the
Company.  The approval of any Transfer in any one or more instances shall not
limit or waive the requirement for such approval in any other or future
instance.  The Manager shall promptly amend the Schedule of Members to reflect
any Permitted Transfer pursuant to this Article X.

 

(b)       Notwithstanding anything contained herein to the contrary (including,
for the avoidance of doubt, the provisions of Section 10.01 and Article XI and
Article XII), in no event shall any Member Transfer any Units to the extent such
Transfer would:

 

(i)       result in the violation of the Securities Act, or any other applicable
federal, state or foreign Laws;

 

(ii)      cause an assignment under the Investment Company Act;

 

(iii)     in the reasonable determination of the Manager, be a violation of or a
default (or an event that, with notice or the lapse of time or both, would
constitute a default) under, or result in an acceleration of any indebtedness
under, any promissory note, mortgage, loan agreement, indenture or similar
instrument or agreement to which the Company or the Manager is a party; provided
that (x) the payee or creditor to whom the Company or the Manager owes such
obligation is not an Affiliate of the Company or the Manager and (y) such
indebtedness, individually or in the aggregate, has an aggregate principal
amount of loans or revolving commitments then outstanding that is greater than
$25,000,000.00;

 

(iv)     cause the Company to lose its status as a partnership for federal
income tax purposes or, without limiting the generality of the foregoing, such
Transfer to be effected on or through an “established securities market” or a
“secondary market or the





39

--------------------------------------------------------------------------------

 



substantial equivalent thereof,” as such terms are used in Section 1.7704-1 of
the Treasury Regulations;

 

(v)      be a Transfer to a Person who is not legally competent or who has not
achieved his or her majority of age under applicable Law (excluding trusts for
the benefit of minors);

 

(vi)     cause the Company to be treated as a “publicly traded partnership” or
to be taxed as a corporation pursuant to Section 7704 of the Code or successor
provision of the Code; or

 

(vii)    result in the Company having more than one hundred (100) partners,
within the meaning of Treasury Regulations Section 1.7704-1(h)(1) (determined
pursuant to the rules of Treasury Regulations Section 1.7704-1(h)(3)).

 

Section 10.08     Spousal Consent.  In connection with the execution and
delivery of this Agreement, any Member who is a natural person will deliver to
the Company an executed consent from such Member’s spouse (if any) in the form
of Exhibit B attached hereto.  If, at any time subsequent to the date of this
Agreement such Member becomes legally married (whether in the first instance or
to a different spouse), such Member shall cause his or her spouse to execute and
deliver to the Company a consent in the form of Exhibit B attached hereto.  Such
Member’s non-delivery to the Company of an executed consent in the form of
Exhibit B at any time shall constitute such Member’s continuing representation
and warranty that such Member is not legally married as of such date.

 

Section 10.09     Drag-Along Rights.

 

(a)     In the event that the Corporate Board and the holders of a majority of
the voting power of all outstanding capital stock of the Corporation approve a
Qualified Transaction (the “Approved Qualified Transaction”), each Member (each,
a “Required Member”) agrees to Transfer all of such Required Member’s Units in
connection with such Approved Qualified Transaction (the “Drag-Along Right”) for
an amount of consideration per Unit equal (before taking into account any rights
such Required Member may have under the Tax Receivable Agreement) to the amount
of consideration to be received per share of Class A Common Stock by the holders
thereof (the “Drag Price”), and otherwise with respect to such Units on the same
terms and conditions as apply to the shares of Class A Common Stock in such
Approved Qualified Transaction, with such modifications as are appropriate, as
determined in good faith by the Manager, to reflect the fact that Units rather
than shares of Class A Common Stock will be Transferred in the first instance by
such Member.  Such Transfer shall be structured in the sole discretion of the
Manager and, without limitation to any other structure, the Manager will use its
reasonable best efforts expeditiously and in good faith to take all such actions
and do all such things as are necessary or desirable to enable and permit the
Members to participate in such Approved Qualified Transaction to the same extent
or on an economically equivalent basis as the holders of shares of Class A
Common Stock without discrimination; provided that, without limiting the
generality of this sentence, the Manager will use its reasonable best efforts
expeditiously and in good faith to ensure that such Members may participate in
each such Approved Qualified Transaction without being required to have their
Common Units and shares





40

--------------------------------------------------------------------------------

 



of Class B Common Stock redeemed (or, if so required, to ensure that any such
redemption shall be effective only upon, and shall be conditional upon, the
closing of such Approved Qualified Transaction, or, as applicable, to the extent
necessary to exchange the number of Common Units being repurchased). 

 

(b)     The Corporation shall send written notice (the “Drag-Along Notice”) to
the Company and the Required Members at least thirty (30) days prior to the
closing of the Approved Qualified Transaction notifying them that such Required
Members will be required to sell all (but not less than all) of their Units in
such sale (the “Drag-Along Amount”), and setting forth (i) a copy of the written
proposal or agreement pursuant to which the Approved Qualified Transaction will
be effected, (ii) the Drag Price, (iii) the terms and conditions of transfer and
payment and (iv) the date and location of and procedures for selling the
Units.  In the event that the information set forth in the Drag-Along Notice
changes from that set forth in the initial Drag-Along Notice, a subsequent
Drag-Along Notice shall be delivered by the Corporation no less than seven (7)
days prior to the closing of the Approved Qualified
Transaction.  Notwithstanding the foregoing, to the extent that any of the
foregoing information to be included in the Drag-Along Notice is publicly
available, the Corporation shall not be required to include such information in
the Drag-Along Notice or deliver a subsequent Drag-Along Notice. Each Required
Member shall thereafter be obligated to sell their Units on the terms set forth
in the Drag-Along Notice.

 

(c)     Upon receipt of a Drag-Along Notice, each Required Member receiving such
notice shall be obligated to sell all of its Units in the Approved Qualified
Transaction as contemplated by the Drag-Along Notice for the Drag Price, on the
terms and conditions described in this Section 10.09, including by executing any
document containing customary representations, warranties and agreements with
respect to itself and its ownership of the Units or shares of Class A Common
Stock, as applicable, as requested by the Manager in connection with the
Approved Qualified Transaction, which representations, warranties, indemnities
and agreements shall be substantially the same as those contained in any letter
of transmittal to be executed by the holders of Class A Common Stock with such
modifications as are appropriate, as determined in good faith by the Manager, to
reflect the fact that Units rather than shares of Class A Common Stock will be
transferred by such Required Member. The Company and each Member shall cooperate
in good faith in connection with the consummation of the Approved Qualified
Transaction.

 

ARTICLE XI.
REDEMPTION AND EXCHANGE RIGHTS

 

Section 11.01     Redemption Right of a Member.

 

(a)     Each Member (other than the Corporation) shall be entitled to cause the
Company to redeem (a “Redemption”) its Common Units in whole or in part (the
“Redemption Right”) at any time and from time to time following the expiration
of any contractual lock-up period relating to the shares of the Corporation that
may be applicable to such Member.  A Member desiring to exercise its Redemption
Right (each, a “Redeeming Member”) shall exercise such right by giving written
notice (the “Redemption Notice”) to the Company with a copy to the
Corporation.  The Redemption Notice shall specify the number of Common Units
(the “Redeemed Units”) that the Redeeming Member intends to have the Company
redeem and a





41

--------------------------------------------------------------------------------

 



date, not less than seven (7) Business Days nor more than ten (10) Business Days
after delivery of such Redemption Notice (unless and to the extent that the
Manager in its sole discretion agrees in writing to waive such time periods), on
which exercise of the Redemption Right shall be completed (the “Redemption
Date”); provided that the Company, the Corporation and the Redeeming Member may
change the number of Redeemed Units and/or the Redemption Date specified in such
Redemption Notice to another number and/or date by mutual agreement signed in
writing by each of them; provided, further, that a Redemption may be conditioned
on the closing of an underwritten distribution of the shares of Class A Common
Stock that may be issued in connection with such proposed Redemption.  Unless
the Redeeming Member timely has delivered a Retraction Notice as provided in
Section 11.01(c) or has revoked or delayed a Redemption as provided in Section
11.01(b) or (d), on the Redemption Date (to be effective immediately prior to
the close of business on the Redemption Date):

 

(i)       the Redeeming Member shall transfer and surrender, free and clear of
all liens and encumbrances (x) the Redeemed Units to the Company, and (y) a
number of shares of Class B Common Stock equal to the number of Redeemed Units
to the Corporation to the extent applicable;

 

(ii)      the Company shall (x) cancel the Redeemed Units, (y) transfer to the
Redeeming Member the consideration to which the Redeeming Member is entitled
under Section 11.01(b), and (z) if the Units are certificated, issue to the
Redeeming Member a certificate for a number of Common Units equal to the
difference (if any) between the number of Common Units evidenced by the
certificate surrendered by the Redeeming Member pursuant to clause (i) of this
Section 11.01(a) and the Redeemed Units; and

 

(iii)     the Corporation shall cancel for no consideration the shares of Class
B Common Stock (and the Corporation shall take all actions necessary to retire
such share transferred to the Corporation and such share shall not be re-issued
by the Corporation) upon a transfer of such shares of Class B Common Stock that
were Transferred pursuant to Section 11.01(a)(i)(y) above.

 

(b)     In exercising its Redemption Right, a Redeeming Member shall, to the
fullest extent permitted by applicable Law, be entitled to receive the Share
Settlement or the Cash Settlement; provided that the Corporation shall have the
option (as determined solely by its independent directors (within the meaning of
the rules of the New York Stock Exchange) who are disinterested)  as provided in
Section 11.02 and subject to Section 11.01(e) to select whether the redemption
payment is made by means of a Share Settlement or a Cash Settlement; provided,
 further, that the ML Related Parties shall only be entitled to receive the
Share Settlement if the ML Related Parties have entered into a valid and binding
agreement with a third party for the sale of all (and not less than all) of the
shares of Class A Common Stock that the ML Related Parties are entitled to
receive pursuant to a Share Settlement and such agreement is subject to
customary closing conditions for agreements of this kind and the delivery of the
Class A Common Stock by the Corporation to the ML Related Parties (a “Binding
Sale Agreement”). If the Company has opted for a Share Settlement and the ML
Related Parties have not entered into a Binding Sale Agreement, the ML Related
Parties shall be deemed to have revoked their Redemption Notice.  Within three
(3) Business Days of delivery of the Redemption Notice, the Corporation shall
give written notice (the “Contribution Notice”) to the Company (with a copy





42

--------------------------------------------------------------------------------

 



to the Redeeming Member) of its intended settlement method; provided that if the
Corporation does not timely deliver a Contribution Notice, the Corporation shall
be deemed to have elected the Share Settlement method. 

 

(c)     If the Corporation elects the Cash Settlement method, the Redeeming
Member may retract its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to the Corporation) within two
(2) Business Days of delivery of the Contribution Notice.  The timely delivery
of a Retraction Notice shall terminate all of the Redeeming Member’s, Company’s
and the Corporation’ rights and obligations under this Section 11.01 arising
from the Redemption Notice.

 

(d)     In the event the Corporation elects a Share Settlement in connection
with a Redemption, a Redeeming Member shall be entitled to revoke its Redemption
Notice or delay the consummation of a Redemption if any of the following
conditions exists:

 

(i)       any registration statement pursuant to which the resale of the Class A
Common Stock to be registered for such Redeeming Member at or immediately
following the consummation of the Redemption shall have ceased to be effective
pursuant to any action or inaction by the SEC or no such resale registration
statement has yet become effective;

 

(ii)      the Corporation shall have failed to cause any related prospectus to
be supplemented by any required prospectus supplement necessary to effect such
Redemption;

 

(iii)     the Corporation shall have exercised its right to defer, delay or
suspend the filing or effectiveness of a registration statement and such
deferral, delay or suspension shall affect the ability of such Redeeming Member
to have its Class A Common Stock registered at or immediately following the
consummation of the Redemption;

 

(iv)     the Corporation shall have disclosed to such Redeeming Member any
material non-public information concerning the Corporation, the receipt of which
results in such Redeeming Member being prohibited or restricted from selling
Class A Common Stock at or immediately following the Redemption without
disclosure of such information (and the Corporation does not permit disclosure);

 

(v)      any stop order relating to the registration statement pursuant to which
the Class A Common Stock was to be registered by such Redeeming Member at or
immediately following the Redemption shall have been issued by the SEC;

 

(vi)     there shall have occurred a material disruption in the securities
markets generally or in the market or markets in which the Class A Common Stock
is then traded;

 

(vii)    there shall be in effect an injunction, a restraining order or a decree
of any nature of any Governmental Entity that restrains or prohibits the
Redemption;

 

(viii)   the Corporation shall have failed to comply in all material respects
with its obligations under the Registration Rights Agreement, and such failure
shall have affected





43

--------------------------------------------------------------------------------

 



the ability of such Redeeming Member to consummate the resale of Class A Common
Stock to be received upon such redemption pursuant to an effective registration
statement; or

 

(ix)     the Redemption Date would occur three (3) Business Days or less prior
to, or during, a Black-Out Period;

 

If a Redeeming Member delays the consummation of a Redemption pursuant to this
Section 11.01(d), the Redemption Date shall occur on the fifth Business Day
following the date on which the conditions giving rise to such delay cease to
exist (or such earlier day as the Corporation, the Company and such Redeeming
Member may agree in writing).

 

(e)     The number of shares of Class A Common Stock or the Redeemed Units
Equivalent that a Redeeming Member is entitled to receive under Section 11.01(b)
(whether through a Share Settlement or Cash Settlement) shall not be adjusted on
account of any Distributions previously made with respect to the Redeemed Units
or dividends previously paid with respect to Class A Common Stock; provided,
however, that if a Redeeming Member causes the Company to redeem Redeemed Units
and the Redemption Date occurs subsequent to the record date for any
Distribution with respect to the Redeemed Units but prior to payment of such
Distribution, the Redeeming Member shall be entitled to receive such
Distribution with respect to the Redeemed Units on the date that it is made
notwithstanding that the Redeeming Member transferred and surrendered the
Redeemed Units to the Company prior to such date.

 

(f)     In the case of a Share Settlement, in the event of a reclassification or
other similar transaction as a result of which the shares of Class A Common
Stock are converted into another security, then in exercising its Redemption
Right a Redeeming Member shall be entitled to receive the amount of such
security that the Redeeming Member would have received if such Redemption Right
had been exercised and the Redemption Date had occurred immediately prior to the
record date of such reclassification or other similar transaction.

 

Section 11.02     Election and Contribution of the Corporation.  In connection
with the exercise of a Redeeming Member’s Redemption Rights under Section
11.01(a), the Corporation shall contribute to the Company the consideration the
Redeeming Member is entitled to receive under  Section 11.01(b).  The
Corporation, at its option (as determined solely by its independent directors
(within the meaning of the rules of the New York Stock Exchange) who are
disinterested), shall determine whether to contribute, pursuant to Section
11.01(b), the Share Settlement or the Cash Settlement.  Unless the Redeeming
Member has timely delivered a Retraction Notice as provided in Section 11.01(c),
or has revoked or delayed a Redemption as provided in Section 11.01 (b) or (d),
on the Redemption Date (to be effective immediately prior to the close of
business on the Redemption Date) (i) the Corporation shall make its Capital
Contribution to the Company (in the form of the Share Settlement or the Cash
Settlement) required under this Section 11.02, and (ii) in the event of a Share
Settlement, the Company shall issue to the Corporation a number of Common Units
equal to the number of Redeemed Units surrendered by the Redeeming
Member.  Notwithstanding any other provisions of this Agreement to the contrary,
in the event that the Corporation elects a Cash Settlement, the Corporation
shall only be obligated to contribute to the Company an amount in respect of
such Cash Settlement equal to the net proceeds (after deduction of
any  Discounts) from the sale by





44

--------------------------------------------------------------------------------

 



the Corporation of a number of shares of Class A Common Stock equal to the
number of Redeemed Units to be redeemed with such Cash Settlement, which in no
event shall exceed the amount paid by the Company to the Redeeming Member as
Cash Settlement; provided that (i) the Discount shall be an expense of the
Company as described in Section 6.06 and (ii) for the avoidance of doubt, if the
Cash Settlement to which the Redeeming Member is entitled exceeds the amount
that is contributed to the Company by the Corporation, the Company shall still
be required to pay the Redeeming Member the full amount of the Cash
Settlement.  The timely delivery of a Retraction Notice shall terminate all of
the Company’s and the Corporation’ rights and obligations under this Section
11.02 arising from the Redemption Notice.

 

Section 11.03     Exchange Right of the Corporation.

 

(a)     Notwithstanding anything to the contrary in this Article XI, the
Corporation may, in its sole and absolute discretion (as determined solely by
its independent directors (within the meaning of the rules of the New York Stock
Exchange) who are disinterested), elect to effect on the Redemption Date the
exchange of Redeemed Units for the Share Settlement or Cash Settlement, as the
case may be, through a direct exchange of such Redeemed Units and such
consideration between the Redeeming Member and the Corporation (a “Direct
Exchange”).  Upon such Direct Exchange pursuant to this Section 11.03, the
Corporation shall acquire the Redeemed Units and shall be treated for all
purposes of this Agreement as the owner of such Units.

 

(b)     The Corporation may, at any time prior to a Redemption Date, deliver
written notice (an “Exchange Election Notice”) to the Company and the Redeeming
Member setting forth its election to exercise its right to consummate a Direct
Exchange; provided that such election does not prejudice the ability of the
parties to consummate a Redemption or Direct Exchange on the Redemption
Date.  An Exchange Election Notice may be revoked by the Corporation at any
time; provided that any such revocation does not prejudice the ability of the
parties to consummate a Redemption or Direct Exchange on the Redemption
Date.  The right to consummate a Direct Exchange in all events shall be
exercisable for all the Redeemed Units that would have otherwise been subject to
a Redemption.  Except as otherwise provided by this Section 11.03, a Direct
Exchange shall be consummated pursuant to the same timeframe and in the same
manner as the relevant Redemption would have been consummated if the Corporation
had not delivered an Exchange Election Notice.

 

Section 11.04     Reservation of shares of Class A Common Stock; Listing;
Certificate of the Corporation.  At all times the Corporation shall reserve and
keep available out of its authorized but unissued Class A Common Stock, solely
for the purpose of issuance upon a Redemption or Direct Exchange, such number of
shares of Class A Common Stock as shall be issuable upon any such Redemption or
Direct Exchange pursuant to Share Settlements; provided that nothing contained
herein shall be construed to preclude the Corporation from satisfying its
obligations in respect of any such Redemption or Direct Exchange by delivery of
purchased Class A Common Stock (which may or may not be held in the treasury of
the Corporation) or the delivery of cash pursuant to a Cash Settlement.  The
Corporation shall deliver Class A Common Stock that has been registered under
the Securities Act with respect to any Redemption or Direct Exchange to the
extent a registration statement is effective and available for such shares.  The
Corporation shall use its commercially reasonable efforts to list the Class A
Common Stock





45

--------------------------------------------------------------------------------

 



required to be delivered upon any such Redemption or Direct Exchange prior to
such delivery upon each national securities exchange upon which the outstanding
shares of Class A Common Stock are listed at the time of such Redemption or
Direct Exchange (it being understood that any such shares may be subject to
transfer restrictions under applicable securities Laws).  The Corporation
covenants that all Class A Common Stock issued upon a Redemption or Direct
Exchange will, upon issuance, be validly issued, fully paid and
non-assessable.  The provisions of this Article XI shall be interpreted and
applied in a manner consistent with the corresponding provisions of the
Corporation’s certificate of incorporation.

 

Section 11.05    Effect of Exercise of Redemption or Exchange Right.  This
Agreement shall continue notwithstanding the consummation of a Redemption or
Direct Exchange and all governance or other rights set forth herein shall be
exercised by the remaining Members and the Redeeming Member (to the extent of
such Redeeming Member’s remaining interest in the Company).  No Redemption or
Direct Exchange shall relieve such Redeeming Member of any prior breach of this
Agreement.

 

Section 11.06     Tax Treatment.  Unless otherwise required by applicable Law,
the parties hereto acknowledge and agree a Redemption or a Direct Exchange, as
the case may be, shall be treated as a direct exchange between the Corporation
and the Redeeming Member for U.S. federal and applicable state and local income
tax purposes.

 

ARTICLE XII.
ADMISSION OF MEMBERS

 

Section 12.01     Substituted Members.  Subject to the provisions of Article X
hereof, in connection with the Permitted Transfer of a Company Interest
hereunder, the Permitted Transferee shall become a Substituted Member on the
effective date of such Transfer, which effective date shall not be earlier than
the date of compliance with the conditions to such Transfer, and such admission
shall be shown on the books and records of the Company.

 

Section 12.02     Additional Members.  Subject to the provisions of Article X
hereof, any Person that is not an Effective Date Member may be admitted to the
Company as an additional Member (any such Person, an “Additional Member”) only
upon furnishing to the Manager (a) duly executed Joinder and counterparts to any
applicable Other Agreements and (b) such other documents or instruments as may
be reasonably necessary or appropriate to effect such Person’s admission as a
Member (including entering into such documents as may reasonably be requested by
the Manager).  Such admission shall become effective on the date on which the
Manager determines in its sole discretion that such conditions have been
satisfied and when any such admission is shown on the books and records of the
Company.

 

ARTICLE XIII.
WITHDRAWAL AND RESIGNATION; TERMINATION OF RIGHTS

 

Section 13.01     Withdrawal and Resignation of Members.  Except in the event of
Transfers pursuant to Section 10.06, no Member shall have the power or right to
withdraw or otherwise resign as a Member from the Company prior to the
dissolution and winding up of the Company pursuant to Article XIV.  Any Member,
however, that attempts to withdraw or





46

--------------------------------------------------------------------------------

 



otherwise resign as a Member from the Company without the prior written consent
of the Manager upon or following the dissolution and winding up of the Company
pursuant to Article XIV, but prior to such Member receiving the full amount of
Distributions from the Company to which such Member is entitled pursuant to
Article XIV, shall be liable to the Company for all damages (including all lost
profits and special, indirect and consequential damages) directly or indirectly
caused by the withdrawal or resignation of such Member.  Upon a Transfer of all
of a Member’s Units in a Transfer permitted by this Agreement, subject to the
provisions of Section 10.06, such Member shall cease to be a Member.

 

ARTICLE XIV.
DISSOLUTION AND LIQUIDATION

 

Section 14.01     Dissolution.  The Company shall not be dissolved by the
admission of Additional Members or Substituted Members or the attempted
withdrawal, removal, dissolution, bankruptcy or resignation of a Member.  The
Company shall dissolve, and its affairs shall be wound up, upon:

 

(a)     the decision of the Manager together with holders of a majority of the
Common Units entitled to vote then outstanding to dissolve the Company;

 

(b)     a dissolution of the Company under Section 18-801(4) of the Delaware
Act, unless the Company is continued without dissolution pursuant thereto; or

 

(c)     the entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Delaware Act.

 

Except as otherwise set forth in this Article XIV, the Company is intended to
have perpetual existence.  An Event of Withdrawal shall not in and of itself
cause a dissolution of the Company and the Company shall continue in existence
subject to the terms and conditions of this Agreement.

 

Section 14.02     Winding up and Termination.  Subject to Section 14.05, on
dissolution of the Company, the Manager shall act as liquidating trustee or may
appoint one or more Persons as liquidating trustee (each such Person, a
“liquidator”).  The liquidators shall proceed diligently to wind up the affairs
of the Company and make final distributions as provided herein and in the
Delaware Act.  The costs of liquidation shall be borne as a Company
expense.  Until final distribution, the liquidators shall continue to operate
the Company properties with all of the power and authority of the Manager.  The
steps to be accomplished by the liquidators are as follows:

 

(a)     as promptly as possible after dissolution and again after final
liquidation, the liquidators shall cause a proper accounting to be made by a
recognized firm of certified public accountants of the Company’s assets,
liabilities and operations through the last day of the calendar month in which
the dissolution occurs or the final liquidation is completed, as applicable;

 

(b)     the liquidators shall pay, satisfy or discharge from Company funds, or
otherwise make adequate provision for payment and discharge thereof (including,
without limitation, the 





47

--------------------------------------------------------------------------------

 



establishment of a cash fund for contingent, conditional and unmatured
liabilities in such amount and for such term as the liquidators may reasonably
determine)all of the debts, liabilities and obligations of the Company; and

 

(c)     all remaining assets of the Company shall be distributed to the Members
in accordance with Article IV by the end of the Taxable Year during which the
liquidation of the Company occurs (or, if later, by ninety (90) days after the
date of the liquidation). 

 

The distribution of cash and/or property to the Members in accordance with the
provisions of this Section 14.02 and Section 14.03 below constitutes a complete
return to the Members of their Capital Contributions, a complete distribution to
the Members of their interest in the Company and all the Company’s property and
constitutes a compromise to which all Members have consented within the meaning
of the Delaware Act.  To the extent that a Member returns funds to the Company,
it has no claim against any other Member for those funds.

 

Section 14.03    Deferment; Distribution in Kind.  Notwithstanding the
provisions of Section 14.02, but subject to the order of priorities set forth
therein, if upon dissolution of the Company the liquidators determine that an
immediate sale of part or all of the Company’s assets would be impractical or
would cause undue loss (or would otherwise not be beneficial) to the Members,
the liquidators may, in their sole discretion, defer for a reasonable time the
liquidation of any assets except those necessary to satisfy Company liabilities
(other than loans to the Company by Members) and reserves.  Subject to the order
of priorities set forth in Section 14.02, the liquidators may, in their sole
discretion, distribute to the Members, in lieu of cash, either (a) all or any
portion of such remaining Company assets in-kind in accordance with the
provisions of Section 14.02(d), (b) as tenants in common and in accordance with
the provisions of Section 14.02(d), undivided interests in all or any portion of
such Company assets or (c) a combination of the foregoing.  Any such
Distributions in kind shall be subject to (y) such conditions relating to the
disposition and management of such assets as the liquidators deem reasonable and
equitable and (z) the terms and conditions of any agreements governing such
assets (or the operation thereof or the holders thereof) at such time.  Any
Company assets distributed in kind will first be written up or down to their
Fair Market Value, thus creating Profit or Loss (if any), which shall be
allocated in accordance with Article V.  The liquidators shall determine the
Fair Market Value of any property distributed in accordance with the valuation
procedures set forth in Article XV.

 

Section 14.04     Cancellation of Certificate.  On completion of the winding up
of the Company as provided herein, the Manager (or such other Person or Persons
as the Delaware Act may require or permit) shall file a certificate of
cancellation of the Certificate with the Secretary of State of Delaware, cancel
any other filings made pursuant to this Agreement that are or should be canceled
and take such other actions as may be necessary to terminate the Company.  The
Company shall continue in existence for all purposes of this Agreement until it
is terminated pursuant to this Section 14.04.

 

Section 14.05     Reasonable Time for Winding Up.  A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets pursuant to Sections 14.02 and 14.03 in order
to minimize any losses otherwise attendant upon such winding up.





48

--------------------------------------------------------------------------------

 



Section 14.06     Return of Capital.  The liquidators shall not be personally
liable for the return of Capital Contributions or any portion thereof to the
Members (it being understood that any such return shall be made solely from
Company assets).

 

ARTICLE XV.
VALUATION

 

Section 15.01     Determination.  “Fair Market Value” of a specific Company
asset will mean the amount which the Company would receive in an all-cash sale
of such asset in an arms-length transaction with a willing unaffiliated third
party, with neither party having any compulsion to buy or sell, consummated on
the day immediately preceding the date on which the event occurred which
necessitated the determination of the Fair Market Value (and after giving effect
to any transfer taxes payable in connection with such sale), as such amount is
determined by the Manager (or, if pursuant to Section 14.02, the liquidators) in
its good faith judgment using all factors, information and data it deems to be
pertinent.

 

ARTICLE XVI.
GENERAL PROVISIONS

 

Section 16.01     Power of Attorney.

 

(a)     Each Member who is a natural person hereby constitutes and appoints the
Manager (or the liquidator, if applicable) with full power of substitution, as
his or her true and lawful agent and attorney-in-fact, with full power and
authority in his or her name, place and stead, to:

 

(i)       execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) this Agreement, all certificates and other
instruments and all amendments thereof which the Manager deems appropriate or
necessary to form, qualify, or continue the qualification of, the Company as a
limited liability company in the State of Delaware and in all other
jurisdictions in which the Company may conduct business or own property; (B) all
instruments which the Manager deems appropriate or necessary to reflect any
amendment, change, modification or restatement of this Agreement in accordance
with its terms; (C) all conveyances and other instruments or documents which the
Manager deems appropriate or necessary to reflect the dissolution and winding up
of the Company pursuant to the terms of this Agreement, including a certificate
of cancellation; and (D) all instruments relating to the admission, withdrawal
or substitution of any Member pursuant to Article XII or XIII; and

 

(ii)      sign, execute, swear to and acknowledge all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the reasonable judgment of the Manager, to evidence, confirm or ratify any
vote, consent, approval, agreement or other action which is made or given by the
Members hereunder or is consistent with the terms of this Agreement, in the
reasonable judgment of the Manager, to effectuate the terms of this Agreement.

 

(b)     The foregoing power of attorney is irrevocable and coupled with an
interest, and shall survive the death, disability, incapacity, dissolution,
bankruptcy, insolvency or termination





49

--------------------------------------------------------------------------------

 



of any Member and the transfer of all or any portion of his or her Company
Interest and shall extend to such Member’s heirs, successors, assigns and
personal representatives.

 

Section 16.02     Confidentiality. 

 

(a)     Each of the Members agrees to hold the Company’s Confidential
Information in confidence and may not disclose such information except as
otherwise authorized separately in writing by the Manager.  “Confidential
Information” as used herein includes all information concerning the Company or
its Subsidiaries in the possession of or furnished to any Member, but is not
limited to ideas, financial product structuring, business strategies,
innovations and materials, all aspects of the Company’s business plan, proposed
operation and products, corporate structure, financial and organizational
information, analyses, proposed partners, software code and system and product
designs, employees and their identities, equity ownership, the methods and means
by which the Company plans to conduct its business, all trade secrets,
trademarks, tradenames and all intellectual property associated with the
Company’s business.  With respect to each Member, Confidential Information does
not include information or material that: (a) is rightfully in the possession of
such Member at the time of disclosure by the Company; (b) before or after it has
been disclosed to such Member by the Company, becomes part of public knowledge,
not as a result of any action or inaction of such Member in violation of this
Agreement; (c) is approved for release by written authorization of the Chief
Executive Officer, Chief Operating and Legal Officer or Chief Financial Officer
of the Company or of the Corporation; (d) is disclosed to such Member or their
representatives by a third party not, to the knowledge of such Member in
violation of any obligation of confidentiality owed to the Company with respect
to such information; or (e) is or becomes independently developed by such Member
or their respective representatives without use or reference to the Confidential
Information.

 

(b)     Each of the Members may disclose Confidential Information to its
Subsidiaries, Affiliates, partners, directors, officers, employees, counsel,
advisers, consultants, outside contractors and other agents, on the condition
that such Persons keep the Confidential Information confidential to the same
extent as such disclosing party is required to keep the Confidential Information
confidential, solely to the extent it is reasonably necessary or appropriate to
fulfill its obligations or to exercise its rights under this Agreement; provided
that the disclosing party shall remain liable with respect to any breach of this
Section 16.02 by any such Subsidiaries, Affiliates, partners, directors,
officers, employees, counsel, advisers, consultants, outside contractors and
other agents.

 

(c)     Notwithstanding Section 16.02(a) or Section 16.02(b), each of the
Members may disclose Confidential Information (i) to the extent that such party
is legally compelled (by oral questions, interrogatories, request for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Confidential Information, (ii) for purposes of
reporting to its stockholders and direct and indirect equity holders the
performance of the Company and its Subsidiaries and for purposes of including
applicable information in its financial statements to the extent required by
applicable Law or applicable accounting standards; (iii) to any bona fide
prospective purchaser of the equity or assets of a Member, or the Common Units
held by such Member, or a prospective merger partner of such Member (provided,
that (i) such Persons will be informed by such Member of the confidential nature
of such information





50

--------------------------------------------------------------------------------

 



and shall agree in writing to keep such information confidential in accordance
with the contents of this Agreement and (ii) each Member will be liable for any
breaches of this Section 16.02 by any such Persons), or (iv) to the extent
required to be disclosed by applicable Law. Notwithstanding any of the
foregoing, nothing in this Section 16.02 will restrict in any manner the ability
of the Corporation to comply with its disclosure obligations under Law, and the
extent to which any Confidential Information is necessary or desirable to
disclose.

 

Section 16.03    Amendments.  This Agreement may be amended or modified upon the
consent of the Manager and a majority of the Common Units entitled to vote then
outstanding, which shall include Crestview so long as Crestview owns seven and a
half percent (7.5%) of the Common Units and/or the ML Related Parties so long as
the ML Related Parties owns seven and a half percent (7.5%) of the Common
Units.  Notwithstanding the foregoing, no amendment or modification:

 

(a)     to this Section 16.03 may be made without the prior written consent of
the Manager and each of the Members;

 

(b)     to any of the terms and conditions of this Agreement which terms and
conditions expressly require the approval or action of certain Persons may be
made without obtaining the consent of the requisite number or specified
percentage of such Persons who are entitled to approve or take action on such
matter;

 

(c)     to any of the terms and conditions of Article VI (and related
definitions as used directly or indirectly therein) may be made without the
prior written consent of the Manager; and

 

(d)     to any of the terms and conditions of this Agreement which would (A)
reduce the amounts distributable to such Member pursuant to Articles IV and XIV
in a manner that is not pro rata with respect to all Members, (B) increase the
liabilities of such Member hereunder, or (C) otherwise materially and adversely
affect a holder of Units in a manner materially different than any other holder
of Units of the same class or series (other than amendments, modifications and
waivers (x) necessary to implement the provisions of Article XII or (y) relate
to the rights and responsibilities of the Manager in its capacity as such under
this Agreement) shall be effective against such disparately affected holder of
Units without the prior written consent of such holder of Units.

 

Notwithstanding any of the foregoing, the Manager may make any amendment (i) of
an administrative nature that is necessary in order to implement the substantive
provisions hereof, without the consent of any other Member; provided that any
such amendment does not adversely change the rights of the Members hereunder in
any respect, or (ii) to reflect any changes to the Class A Common Stock.

 

Section 16.04     Title to Company Assets.  Company assets shall be owned by the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in such Company assets or any portion thereof.  The
Company shall hold title to all of its property in the name of the Company and
not in the name of any Member.  All Company assets shall be recorded as the
property of the Company on its books and records, irrespective of the name in
which legal title to such Company assets is held.  The Company’s credit and
assets shall





51

--------------------------------------------------------------------------------

 



be used solely for the benefit of the Company, and no asset of the Company shall
be transferred or encumbered for, or in payment of, any individual obligation of
any Member.

 

Section 16.05     Addresses and Notices.  Any notice, request, demand or
instruction specified or permitted by this Agreement will be in writing and will
be either personally delivered, or received by certified mail, return receipt
requested, or sent by reputable overnight courier service (charges prepaid) to
the Company or by electronic mail at the address set forth below and to any
other recipient and to any Member at such address as indicated by the Company’s
records, or at such address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending
party.  Notices will be deemed to have been given hereunder when delivered
personally or sent by telecopier (provided confirmation of transmission is
received), three (3) days after deposit in the U.S. mail and one (1) day after
deposit with a reputable overnight courier service or if sent by electronic
mail, upon confirmed receipt. Whenever any notice is required to be given by Law
or this Agreement, a written waiver thereof signed by the Person entitled to
such notice, whether before or after the time stated at which such notice is
required to be given, shall be deemed equivalent to the giving of such notice. 

 

 

 

 

To the Company:

 

 

 

CWGS Enterprises, LLC

 

250 Parkway Drive, Suite 270,

 

Lincolnshire, IL 60069

 

Attn:

Thomas F. Wolfe, Chief Financial Officer

 

 

Brent Moody, Chief Operating and Legal Officer

 

E-mail:

tom.wolfe@goodsam.com

 

 

brent@campingworld.com

 

 

 

 

with a copy (which copy shall not constitute notice) to:

 

 

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, New York 10022

 

Attn:

Marc Jaffe

 

 

Ian Schuman

 

Facsimile:  (212) 751-4864

 

E-mail:

marc.jaffe@lw.com

 

 

ian.schuman@lw.com

 

Section 16.06     Binding Effect; Intended Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns. 

 

Section 16.07     Creditors.  None of the provisions of this Agreement shall be
for the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any





52

--------------------------------------------------------------------------------

 



time as a result of making the loan any direct or indirect interest in Company
Profits, Losses, Distributions, capital or property other than as a secured
creditor.

 

Section 16.08     Waiver.  No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

 

Section 16.09     Counterparts.  This Agreement may be executed in separate
counterparts, each of which will be an original and all of which together shall
constitute one and the same agreement binding on all the parties hereto.

 

Section 16.10     Applicable Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of
Delaware.  Any suit, dispute, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement shall be heard in the state or federal courts of the State of
Delaware, and the parties hereby consent to the exclusive jurisdiction of such
court (and of the appropriate appellate courts) in any such suit, action or
proceeding and waives any objection to venue laid therein. PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD,
WHETHER WITHIN OR WITHOUT THE JURISDICTION OF ANY SUCH COURT (INCLUDING BY
PREPAID CERTIFIED MAIL WITH A VALIDATED PROOF OF MAILING RECEIPT) AND SHALL HAVE
THE SAME LEGAL FORCE AND EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN
THE STATE OF DELAWARE. WITHOUT LIMITING THE FOREGOING, THE PARTIES AGREE THAT
SERVICE OF PROCESS UPON SUCH PARTY AT THE ADDRESS REFERRED TO IN SECTION 16.05
(INCLUDING BY PREPAID CERTIFIED MAIL WITH A VALIDATED PROOF OF MAILING RECEIPT),
TOGETHER WITH WRITTEN NOTICE OF SUCH SERVICE TO SUCH PARTY, SHALL BE DEEMED
EFFECTIVE SERVICE OF PROCESS UPON SUCH PARTY.

 

Section 16.11     Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

Section 16.12     Further Action.  The parties shall execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 16.13    Delivery by Electronic Transmission.  This Agreement and any
signed agreement or instrument entered into in connection with this Agreement or
contemplated hereby,





53

--------------------------------------------------------------------------------

 



and any amendments hereto or thereto, to the extent signed and delivered by
means of an electronic transmission, including by a facsimile machine or via
email, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties.  No party hereto or to any such agreement or instrument shall
raise the use of electronic transmission by a facsimile machine or via email to
deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through such electronic transmission as a
defense to the formation of a contract and each such party forever waives any
such defense.

 

Section 16.14     Right of Offset.  Whenever the Company is to pay any sum
(other than pursuant to Article IV) to any Member, any amounts that such Member
owes to the Company which are not the subject of a good faith dispute may be
deducted from that sum before payment.  For the avoidance of doubt, the
distribution of Units to the Corporation shall not be subject to this Section
16.14.

 

Section 16.15     Entire Agreement.  This Agreement, those documents expressly
referred to herein (including the Registration Rights Agreement and the Tax
Receivable Agreement), any indemnity agreements entered into in connection with
the Initial LLC Agreement with any member of the board of managers at that time
and other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.  For
the avoidance of doubt, the Initial LLC Agreement is superseded by this
Agreement as of the Effective Time and shall be of no further force and effect
thereafter.

 

Section 16.16     Remedies.  Each Member shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such Person has been
granted at any time under any other agreement or contract and all of the rights
which such Person has under any Law.  Any Person having any rights under any
provision of this Agreement or any other agreements contemplated hereby shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by Law.

 

Section 16.17    Descriptive Headings; Interpretation.  The descriptive headings
of this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement.  Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.  The use of the word “including” in
this Agreement shall be by way of example rather than by limitation.  Reference
to any agreement, document or instrument means such agreement, document or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof.  Without limiting the generality of
the immediately preceding sentence, no amendment or other modification to any
agreement, document or instrument that requires the consent of any Person
pursuant to the terms of this Agreement or any other agreement will be given
effect hereunder unless such Person has consented in writing to such amendment
or modification.





54

--------------------------------------------------------------------------------

 



Wherever required by the context, references to a Fiscal Year shall refer to a
portion thereof.  The use of the words “or,” “either” and “any” shall not be
exclusive.  The parties hereto have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

 

 



55

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Amended and Restated Limited Liability Company Agreement as of
the date first written above.

 

COMPANY:

 

 

CWGS ENTERPRISES, LLC

 

 

 

By:

/s/ Brent Moody

 

Name:   Brent Moody

 

Title:     Chief Operating & Legal Officer

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

CWGS HOLDING, LLC

 

 

 

By:

/s/ Marcus A. Lemonis

 

Name:   Marcus A. Lemonis

 

Title:     Chief Executive Officer

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

CVRV ACQUISITION LLC

 

 

 

By:

/s/ Ross A. Oliver

 

 

Name:   Ross A. Oliver

 

 

Title:     General Counsel

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Andris A. Baltins

 

 

 

By:

/s/ Andris A. Baltins

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

K. Dillon Schickli

 

 

 

By:

/s/ K. Dillon Schickli

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Thomas F. Wolfe

 

 

 

By:

/s/ Thomas F. Wolfe

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Brent L. Moody

 

 

 

By:

/s/ Brent L. Moody

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Roger L. Nuttall

 

 

 

By:

/s/ Roger L. Nuttall

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Mark J. Boggess

 

 

 

By:

/s/ Mark J. Boggess

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Matthew Baden

 

 

 

By:

/s/ Matthew Baden

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

John Sirpilla

 

 

 

By:

/s/ John Sirpilla

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Prabhuling Patel

 

 

 

By:

/s/ Prabhuling Patel

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Tamara Ward

 

 

 

By:

/s/ Tamara Ward

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Mike Siemens

 

 

 

By:

/s/ Mike Siemens

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Steve Hedlund

 

 

 

By:

/s/ Steve M. Hedlund

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Brock Whinnery

 

 

 

By:

/s/ Brock Whinnery

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Ann Jackson

 

 

 

By:

/s/ Ann Jackson

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Lisa L. Marshall Revocable Living Trust

 

 

 

By:

/s/ Lisa L. Marshall, Trustee

 

Name:   Lisa L. Marshall

 

Title:     Trustee

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Dale Hendrix

 

 

 

By:

/s/ Dale Hendrix

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Karin Bell

 

 

 

By:

/s/ Karin Bell

 





[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 



 

MEMBER:

 

 

 

Seth Rosenberg

 

 

 

By:

/s/ Seth Rosenberg

 

 



[Signature Page to Amended and Restated Operating Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

SCHEDULE OF PRE-IPO MEMBERS

Member

Original
Common Units 

Original
Preferred Units

Original
Profit Units

CWGS Holding, LLC

70,003.00 

 

 

CVRV Acquisition LLC

 

70,000.00

 

Marcus Lemonis

 

 

7,144.25

Brent Moody

 

 

1,285.00

Matthew Baden

 

 

600.00

Tom Wolfe

 

 

650.00

Roger Nuttall

 

 

1,000.00

John Sirpilla

 

 

700.00

Prabhuling Patel

 

 

100.00

Tamara Ward

 

 

200.00

Mike Siemens

 

 

200.00

Steve Hedlund

 

 

31.25

Brock Whinnery

 

 

95.00

Andris Baltins

 

 

750.00

Ann Jackson

 

 

50.00

Kent Dillon Schickli

 

 

200.00

Lisa L. Marshall Revocable Living Trust (formerly Kenneth Marshall – Deceased)

 

 

37.50

Dale Hendrix

 

 

100.00

Karin Bell

 

 

100.00

Mark Boggess

 

 

350.00

Seth Rosenberg

 

 

200.00

Total

70,003.00 

70,000.00

13,793.00

 





 

--------------------------------------------------------------------------------

 



SCHEDULE 2*

SCHEDULE OF EFFECTIVE DATE MEMBERS

Member

Common Units

1.    CWGS Holding, LLC


36,056,094

2.    CVRV Acquisition LLC


25,946,635

3.    CWH BR, LLC


7,063,716

4.    Camping World Holdings, Inc.


11,363,636

5.    Andris A. Baltins


319,592

6.    K. Dillon Schickli


85,225

7.    Thomas F. Wolfe


276,980

8.    Brent L. Moody


547,568

9.    Roger L. Nuttall


426,123

10.  Mark J. Boggess


149,143

11.  Matthew Baden


255,674

12.  John Sirpilla


298,285

13.  Prabhuling Patel


42,612

14.  Tamara Ward


85,225

15.  Mike Siemens


85,225

16.  Steve Hedlund


13,316

17.  Brock Whinnery


40,482

18.  Ann Jackson


21,306

19.  Lisa L. Marshall Revocable Living Trust


15,980

20.  Dale Hendrix


42,612

 





 

--------------------------------------------------------------------------------

 



 

 

Member

Common Units

21.  Karin Bell


42,612

22.  Seth Rosenberg


85,225

Total


83,263,266

 

--------------------------------------------------------------------------------

*    This Schedule of Members shall be updated from time to time to reflect any
adjustment with respect to any subdivision (by Unit split or otherwise) or any
combination (by reverse Unit split or otherwise) of any outstanding Common
Units, or to reflect any additional issuances of Common Units pursuant to this
Agreement.





 

--------------------------------------------------------------------------------

 



Exhibit A

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of _________________, 20___ (this “Joinder”),
is delivered pursuant to that certain Amended and Restated Limited Liability
Company Agreement, dated as of October 6, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “LLC
Agreement”) by and among CWGS Enterprises, LLC, a Delaware limited liability
company (the “Company”), Camping World Holdings, Inc., a Delaware corporation
and the managing member of the Company (“Holdings”), and each of the Members
from time to time party thereto.  Capitalized terms used but not otherwise
defined herein have the respective meanings set forth in the LLC Agreement.

1.   Joinder to the LLC Agreement.  Upon the execution of this Joinder by the
undersigned and delivery hereof to Holdings, the undersigned hereby is and
hereafter will be a Member under the LLC Agreement and a party thereto, with all
the rights, privileges and responsibilities of a Member thereunder.  The
undersigned hereby agrees that it shall comply with and be fully bound by the
terms of the LLC Agreement as if it had been a signatory thereto as of the date
thereof.

2.   Incorporation by Reference.  All terms and conditions of the LLC Agreement
are hereby incorporated by reference in this Joinder as if set forth herein in
full.

3.   Address.  All notices under the LLC Agreement to the undersigned shall be
direct to:

[Name]

[Address]

[City, State, Zip Code]

Attn:

Facsimile:

E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

 

 

[NAME OF NEW MEMBER]

 

 

 

By:

 

 

 

Name:

 

Title:

 





 

--------------------------------------------------------------------------------

 



Acknowledged and agreed

as of the date first set forth above:

 

 

 

 

CWGS ENTERPRISES, LLC

 

By:

CAMPING WORLD HOLDINGS, INC., its Managing Member

 

By:

 

 

Name:

Title:

 

 

--------------------------------------------------------------------------------